Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15535 Page 1 of
                                     113




                         EXHIBIT 1
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15536 Page 2 of
                                     113



     1 ROBBINS GELLER RUDMAN
         & DOWD LLP
     2 JASON   A. FORGE (181542)
       RACHEL L. JENSEN (211456)
     3 MICHAEL ALBERT (301120)
       RACHEL A. COCALIS (312376)
     4 655 West Broadway, Suite 1900
       San Diego, CA 92101
     5 Telephone: 619/231-1058
       619/231-7423 (fax)
     6 jforge@rgrdlaw.com
       rjensen@rgrdlaw.com
     7 malbert@rgrdlaw.com
       rcocalis@rgrdlaw.com
     8
       DOWD & DOWD P.C.                            THE DRISCOLL FIRM, P.C.
     9 DOUGLAS     P. DOWD                         JOHN J. DRISCOLL
       ALEX R. LUMAGHI                             CHRISTOPHER QUINN
    10 211  North Broadway,  Suite 4050            GREGORY PALS
       St. Louis, MO 63102                         211 N. Broadway, Suite 4050
    11 Telephone:  314/621-2500                    St. Louis, MO 63102
       314/621-2503 (fax)                          Telephone: 314/932-3232
    12 doug@dowdlaw.net                            314/932-3233 (fax)
       alex@dowdlaw.net
    13
       Class Counsel
    14
       [Additional counsel appear on signature page.]
    15
    16                      UNITED STATES DISTRICT COURT

    17                    SOUTHERN DISTRICT OF CALIFORNIA

    18 In re MORNING SONG BIRD FOOD           )   Lead Case No.
       LITIGATION                             )   3:12-cv-01592-JAH-AGS
    19                                        )
                                              )   CLASS ACTION
    20 This Document Relates To:              )
                                              )   STIPULATION OF CLASS ACTION
    21        ALL ACTIONS.                    )   SETTLEMENT
                                              )
    22
    23
    24
    25
    26
    27
    28
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15537 Page 3 of
                                     113



     1         This Stipulation of Class Action Settlement is entered into December 7, 2018,
     2 by and among the Plaintiffs Laura Cyphert, Milt Cyphert, Ellen Larson, and David
     3 Kirby, individually and on behalf of all others similarly situated, and defendants The
     4 Scotts Miracle-Gro Company, The Scotts Company LLC, and James Hagedorn,
     5 Scotts’ Chief Executive Officer, by and through their respective undersigned counsel,
     6 with respect to all claims that have been asserted or could have been asserted against
     7 Defendants in the above-captioned action and all of the actions consolidated into it.1
     8 Subject to the Court’s approval, the Parties hereby stipulate and agree that, in
     9 consideration for the promises and covenants set forth in this Agreement, and upon the
    10 occurrence of the Effective Date, this Action shall be fully and finally resolved,
    11 settled, and compromised on a classwide basis on the terms and conditions set forth
    12 below.
    13 I.      INTRODUCTION
    14         This is a nationwide consumer class action brought by Plaintiffs on behalf of
    15 themselves and a certified nationwide class of “persons who, prior to May 1, 2008,
    16 purchased and have not yet received a full refund for, a Scotts Miracle-Gro wild bird
    17 food product containing Storcide II, Actellic 5E, or their active ingredients,
    18 chlorpyrifos-methyl or pirimiphos-methyl, respectively.” ECF 326 at 27.2
    19         Scotts entered the wild bird food business on November 15, 2005, with its
    20 purchase of Gutwein & Co. In connection with its manufacture of certain wild bird
    21 food products, Scotts used a pesticide called Storcide II and then used another
    22 pesticide, Actellic 5E, during certain periods from November 15, 2005 to March 10,
    23 2008.
    24
    25
         1
         All capitalized terms not otherwise separately defined shall have the meaning set
    26 forth in Section II.
    27 2 Page number citations to docket entries (“ECF”) refer to the page numbers generated
       by the electronic case filing (CM/ECF) system.
    28

                                                -1-                 3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15538 Page 4 of
                                     113



     1        On June 27, 2012, Plaintiffs Laura and Milt Cyphert, individually and on behalf
     2 of consumers who had purchased Morning Song Bird Food, filed a putative class
     3 action against Scotts, seeking refunds for Morning Song Bird Food, among other
     4 relief. See ECF 1.
     5        On September 11, 2012, the Court consolidated the Cypherts’ case with other
     6 putative class actions filed by Plaintiffs Ellen Larson and David Kirby, among others,
     7 also seeking relief individually and on behalf of consumers who had purchased
     8 Morning Song Bird Food. See ECF 9. In the same order, the Court appointed Robbins
     9 Geller Rudman & Dowd LLP and Dowd & Dowd P.C. to serve as co-lead counsel
    10 (id.), later amending the order to add The Driscoll Firm, P.C. (see ECF 18).
    11        On October 9, 2012, Plaintiffs, individually and on behalf of a putative class of
    12 consumers who had purchased Morning Song Bird Food, filed their original
    13 consolidated complaint, asserting 19 claims against Scotts, including alleged
    14 violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”),
    15 alleged violations of certain state statutes, and certain common law claims. ECF 10.
    16 Scotts moved to dismiss the complaint. ECF 21.
    17        On January 31, 2013, Plaintiffs, individually and on behalf of the putative class,
    18 filed an amended consolidated complaint, asserting 17 claims against Scotts, including
    19 (1) alleged violations of RICO; (2) alleged violations of the Kentucky Consumer
    20 Protection Act (“KCPA”), the California Unfair Competition Law (“UCL”), the
    21 California False and Misleading Advertising Law (“FAL”), the California Legal
    22 Remedies Act (“CLRA”), the Missouri Merchandising Practices Act (“MPA”), the
    23 Minnesota Consumer Fraud Act (“CFA”), the New Mexico Unfair Practices Act; and
    24 (3) certain common law claims. ECF 26. Scotts moved to dismiss the complaint.
    25 ECF 32.
    26        On September 30, 2013, the Court granted in part and denied in part Scotts’
    27 motion to dismiss and issued an order allowing Plaintiffs’ claims to proceed, except
    28 for their Magnuson-Moss Warranty Act, the Arkansas Deceptive Trade Practices Act,

                                                 -2-                  3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15539 Page 5 of
                                     113



     1 breach of express warranty, negligent misrepresentation (as to Plaintiffs Laura and
     2 Milt Cyphert), and unjust enrichment claims, which were dismissed. ECF 44.
     3         In March 2014, Scotts sold its wild bird food business and, therefore, no longer
     4 manufactures, markets, or sells the Morning Song Bird Food at issue in this Action.
     5         On October 20, 2014, Plaintiffs moved for certification of a nationwide class of
     6 all consumers who purchased Morning Song Bird Food for the RICO claim, as well as
     7 three subclasses of California, Missouri, and Minnesota consumers who had
     8 purchased Morning Song Bird Food for the state statutory claims: (1) California for
     9 the UCL, FAL, and CLRA claims; (2) Missouri for the MPA claim; and (3) Minnesota
    10 for the CFA claim. ECF 93-1.
    11         On December 1, 2014, Scotts filed its opposition to the motion for class
    12 certification. ECF 115-123.
    13         On December 2, 2014, Scotts filed a motion for summary judgment, which the
    14 Court ultimately withdrew on March 31, 2017 (after issuing its decision on the
    15 Plaintiffs’ class certification motion), without prejudice to Scotts’ refiling the
    16 summary judgment motion. ECF 128, 327.
    17         On October 9, 2015, Plaintiffs filed the Second Amended Consolidated Class
    18 Action Complaint (the “Complaint”), adding as a defendant Mr. Hagedorn. ECF 260.
    19 Plaintiffs, individually and on behalf of a putative class of consumers who had
    20 purchased Morning Song Bird Food, alleged violations of RICO, the CLRA, the UCL,
    21 the FAL, the KCPA, the CFA, and the MPA; for breach of implied warranty of
    22 merchantability and of the common law of implied warranty of fitness for
    23 consumption by animals; and for intentional misrepresentation and negligent
    24 misrepresentation (as to certain Plaintiffs).
    25         On December 14, 2015, Mr. Hagedorn moved to dismiss the Complaint,
    26 arguing, among other things, that Plaintiffs failed to establish personal jurisdiction
    27 over him and that they failed to state valid claims against him. ECF 279.
    28

                                                 -3-                 3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15540 Page 6 of
                                     113



     1        On September 29, 2016, the Court granted in part and denied in part Mr.
     2 Hagedorn’s motion to dismiss, allowing the RICO claim to proceed against Mr.
     3 Hagedorn and dismissing all other claims against him. ECF 309.
     4        On December 2, 2016, Mr. Hagedorn filed his opposition to Plaintiffs’ pending
     5 motion for certification of the nationwide RICO class. ECF 317.
     6        On March 31, 2017, the Court granted Plaintiffs’ motion for class certification,
     7 certifying a nationwide class as to Scotts and Mr. Hagedorn for alleged violations of
     8 RICO and, as to Scotts only, three subclasses for alleged violations of the UCL, the
     9 FAL, the CLRA, the MPA, and the CFA. ECF 326 at 8, 27. The class was defined as:
    10 “All persons who, prior to May 1, 2008, purchased and have not yet received a full
    11 refund for, a Scotts Miracle-Gro wild bird food product containing Storcide II,
    12 Actellic 5E, or their active ingredients, chlorpyrifos-methyl or pirimiphos-methyl,
    13 respectively (“MSBF”).” Id. at 27. The Court also appointed Plaintiffs to serve as
    14 class representatives and appointed Class Counsel. See ECF 326.
    15        On April 13, 2017, Scotts and Mr. Hagedorn filed a petition to the United States
    16 Court of Appeals for the Ninth Circuit pursuant to Federal Rule of Civil Procedure 23,
    17 seeking permission to appeal the Court’s class certification order (“Rule 23(f)
    18 Petition”).
    19        On June 12, 2017, a Ninth Circuit panel denied the Rule 23(f) Petition.
    20 ECF 342.
    21        On July 17, 2017, Scotts moved to dismiss or, in the alternative, for judgment
    22 on the pleadings in light of the U.S. Supreme Court’s decision in Bristol-Myers
    23 Squibb Co. v. Superior Court of California, 137 S. Ct. 1773 (2017). ECF 344. Mr.
    24 Hagedorn also moved for reconsideration of the Court’s September 2016 order on his
    25 motion to dismiss based on Bristol-Myers. ECF 345. In March 2018, the Court denied
    26 both motions. ECF 419.
    27
    28

                                                -4-                 3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15541 Page 7 of
                                     113



     1         On May 17, 2018, Ray Hill moved to intervene and substitute for plaintiff
     2 Barbara Cowin (now deceased) as class representative, and Defendants opposed that
     3 motion. ECF 442, 452.
     4         Throughout the six years that this Action has been pending, the Parties have
     5 engaged in intensive litigation, before not only this Court but also the Ninth Circuit,
     6 the Sixth Circuit, and half-a-dozen district courts around the country, where witnesses
     7 and documents are located. In total, the Parties briefed over 80 motions, including five
     8 motions to dismiss; a class certification motion and two related appeals; motions for
     9 both summary judgment and for judgment on the pleadings; and over two dozen
    10 discovery motions, including a related discovery appeal in the Sixth Circuit.
    11         Prior to entering into this Settlement, the Parties engaged in fact discovery for
    12 over four years and were within six weeks of the fact discovery cut off. The Parties
    13 produced and analyzed over 289,000 pages of documents, took 21 depositions, and
    14 served and responded to hundreds of written discovery requests.
    15         The Parties also engaged in extensive settlement discussions before reaching
    16 this Settlement. On November 19, 2013, the Honorable Ruben Brooks presided over
    17 an in-person Early Neutral Evaluation Conference, as well as several subsequent in-
    18 person or telephonic settlement conferences, but the Parties were unable to resolve the
    19 Action at those times.
    20         On June 4, 2018, the Parties engaged in a full day of mediation in New York
    21 City before the Honorable Layn Phillips (retired), but were unable to reach an
    22 agreement to resolve the Action. The Parties continued to explore potential resolution
    23 of the Action with the assistance of Judge Phillips and his team, and ultimately, on
    24 August 17, 2018, the Parties executed a term sheet, setting forth the principal terms of
    25 settlement between Plaintiffs, on behalf of themselves and the Settlement Class, and
    26 Defendants. The Parties informed the Court of their agreement in principle to settle
    27 the Action by telephone on August 15, 2018, and by written notice filed on August 20,
    28

                                                 -5-                  3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15542 Page 8 of
                                     113



     1 2018. ECF 503, 506. The motion seeking preliminary approval of the Settlement must
     2 be filed by December 7, 2018. ECF 509.
     3          Plaintiffs and Class Counsel have extensively investigated the facts and law
     4 relating to the class claims and Defendants’ defenses. While Plaintiffs and Class
     5 Counsel believe the class claims are meritorious, they also recognize the expense and
     6 effort that it would take to prosecute this Action against Defendants through trial and
     7 any subsequent appeals. Plaintiffs and Class Counsel have also taken into account the
     8 uncertain outcome and risk involved in any litigation, especially complex actions such
     9 as this one, including the difficulties and delays inherent in the litigation process. With
    10 all of these factors in mind, Plaintiffs and Class Counsel are confident that the
    11 Settlement is fair, reasonable, adequate, and in the best interests of the Settlement
    12 Class.
    13          Defendants deny all of the claims and contentions in the Action, any
    14 wrongdoing, any liability to Plaintiffs or any Settlement Class Member, and any
    15 alleged wrongdoing or liability arising out of or relating to any of the conduct,
    16 statements, acts, or omissions alleged in the Action. Defendants believe there are
    17 meritorious defenses and legal challenges to Plaintiffs’ claims, both in regards to their
    18 certification as a class and their underlying merits. Defendants further deny that they
    19 committed any wrongful act or violation of law or duty alleged in the Action and
    20 contend that they acted in good faith in connection with Plaintiffs and the Settlement
    21 Class. Taking into account the costs, burden, and uncertainty inherent in any litigation,
    22 however, Defendants have concluded that it is desirable and beneficial that the Action
    23 be fully and finally settled and terminated in the manner and upon the terms and
    24 conditions set forth in this Agreement.
    25          Without any admission or concession on the part of the Plaintiffs as to the lack
    26 of merit of the Action whatsoever and without any admission or concession of liability
    27 or wrongdoing or the lack of merit of any defense whatsoever by any of the
    28 Defendants, it is hereby stipulated and agreed by the undersigned, on behalf of

                                                  -6-                  3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15543 Page 9 of
                                     113



     1 Plaintiffs and the Settlement Class, and Defendants, that the Action be settled,
     2 compromised, released, and dismissed on the merits and with prejudice, subject to the
     3 Court’s approval as required by Rule 23 of the Federal Rules of Civil Procedure on
     4 the following terms and conditions:
     5 II.     DEFINITIONS
     6         As used in this Agreement, including all the attached Exhibits, the terms
     7 defined in this Agreement have the meanings below, unless the Agreement expressly
     8 provides otherwise.
     9         1.    “Action” means the consolidated action captioned In re Morning Song
    10 Bird Food Litigation, Lead Case No. 3:12-cv-01592-JAH-AGS, pending before the
    11 Honorable John A. Houston and the Honorable Andrew G. Schopler, and all of the
    12 actions consolidated in and related to it: Cyphert v. SMG, et al., Case No. 12-cv-1592-
    13 JAH-AGS (S.D. Cal. filed June 27, 2012); Kirby v. SMG, Case No. 12-cv-1729-JAH-
    14 AGS (S.D. Cal. filed July 12, 2012); Salkeld v. SMG, Case No. 12-cv-1728-JAH-AGS
    15 (S.D. Cal. filed July 13, 2012); and Brumfield v. SMG, Case No. 12-cv-1901-JAH-
    16 AGS (S.D. Cal. filed Aug. 1, 2012). See ECF 18.
    17         2.    “Agreement” means this Stipulation of Class Action Settlement dated
    18 December 7, 2018, including all the attached Exhibits, which are an integral part of
    19 the Agreement and incorporated in their entirety by reference.
    20         3.    “Attorneys’ Fees and Expenses” means the award of money paid to Class
    21 Counsel for their representation of Plaintiffs and the Settlement Class in the Action
    22 and the litigation expenses incurred by Class Counsel in connection with the Action.
    23 Any award of Attorneys’ Fees and Expenses must be approved by the Court, shall be
    24 paid in full from the Settlement Fund in accordance with the terms of any Court order,
    25 and shall be separate from the Settlement, such that approval of the Settlement shall
    26 not be contingent upon an Attorneys’ Fees and Expenses award at all or in any
    27 particular amount, as set forth in this Agreement.
    28

                                                 -7-                 3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15544 Page 10 of
                                      113



     1        4.    “CAFA Notice” means the notice of the Settlement to the appropriate
     2 federal and state officials, as provided by the Class Action Fairness Act, 28 U.S.C.
     3 § 1715 et seq. (“CAFA”).
     4        5.    “Claims Deadline” means the date, 120 days after the Notice Date, by
     5 when a Settlement Class Member must submit to the Settlement Administrator a
     6 Claim Form with Proof of Purchase to receive a Proof of Purchase Refund or a Claim
     7 Form with Claim Form Affidavit to receive a Claim Form Refund.
     8        6.    “Claim Form” means the form, substantially in the form attached as
     9 Exhibit A, to be completed by a Settlement Class Member and submitted to the
    10 Settlement Administrator to seek a Proof of Purchase Refund or a Claim Form
    11 Refund.
    12        7.    “Claim Form Affidavit” means a sworn affidavit under penalty of perjury
    13 by a Settlement Class Member stating the quantity of Morning Song Bird Food that he
    14 or she purchased, the likely retailer from which the purchase was made, the
    15 approximate date or dates of purchase, and the dollar amount of Morning Song Bird
    16 Food purchased.
    17        8.    “Claim Form Refund” means the refund, up to $100 per Household, in
    18 the form of a check to be received by a Settlement Class Member without Proof of
    19 Purchase who submits a valid Claim Form and Claim Form Affidavit by the Claims
    20 Deadline.
    21        9.    “Class Counsel” means Robbins Geller Rudman & Dowd LLP, Dowd &
    22 Dowd P.C., and The Driscoll Firm, P.C.
    23        10.   “Class Period” means November 1, 2005 through May 1, 2008.
    24        11.   “Correction Form” means the form, substantially in the form attached as
    25 Exhibit B, to be provided via regular, first-class mail or via email (depending on
    26 which is available in the Retailer Records) to Settlement Class Members identified
    27 through a reasonable inquiry of Retailer Records for whom the Retailer Records
    28 provide the required product and purchase information for issuance of Retailer-

                                               -8-                3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15545 Page 11 of
                                      113



     1 Identified Refunds (as described in this Agreement) and to be returned by such
     2 Settlement Class Members, within 30 days of the Notice Date, correcting any
     3 incorrect name or contact information and identifying the correct recipient and address
     4 for Retailer-Identified Refunds.
     5         12.    “Court” means the United States District Court for the Southern District
     6 of California, the Honorable John A. Houston presiding.
     7         13.    “Defendants” means, collectively, The Scotts Miracle-Gro Company,
     8 The Scotts Company LLC, and James Hagedorn.
     9         14.    “Defendants’ Counsel” shall mean the following counsel of record for
    10 Defendants: Jones Day (for Scotts) and Kirkland & Ellis LLP (for James Hagedorn).
    11         15.    “Defendants’ Released Claims” is defined in Section XIII.7 of this
    12 Agreement.
    13         16.    “Defendants’ Unknown Claims” is defined in Section XIII.7 of this
    14 Agreement.
    15         17.    “Effective Date,” or the date upon which this Settlement becomes
    16 “effective” or “final,” means the date by when the Court’s Final Order and Judgment
    17 becomes a final and binding determination of all issues within its scope and is not
    18 subject to further review on appeal or otherwise. Without limitation, the Final Order
    19 and Judgment becomes “final” when the last of the following has occurred: (a) the
    20 expiration of the time to file a motion to reconsider, alter or amend the judgment or
    21 order without any such motion having been filed; (b) the time in which to appeal the
    22 judgment or order has passed without any appeal having been taken; and (c) if a
    23 motion to reconsider, alter or amend is filed or if an appeal is taken, immediately after
    24 the determination of that motion or appeal so that it is no longer subject to any further
    25 judicial review or appeal whatsoever, whether by reason of affirmance by a court of
    26 last resort, lapse of time, voluntary dismissal of the appeal or otherwise in such a
    27 manner as to permit the consummation of the Settlement substantially in accordance
    28 with the terms and conditions of this Agreement. For purposes of this paragraph, an

                                                  -9-                 3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15546 Page 12 of
                                      113



     1 “appeal” shall include any petition for a writ of certiorari or other writ that may be
     2 filed in connection with approval or disapproval of this Settlement, but shall not
     3 include any appeal which concerns only the amount of Attorneys’ Fees and Expenses
     4 or the procedures for determining Settlement Class Members’ claims in a manner that
     5 does not otherwise impact the validity or finality of the Settlement.
     6         18.   “Escrow Agent” means a qualified escrow agent to be mutually agreed
     7 upon by Class Counsel and Scotts’ Counsel.
     8         19.   “Exhibits” means the exhibits attached to this Agreement.
     9         20.   “Fairness Hearing” means the hearing held by the Court to determine
    10 whether to finally approve this Agreement as fair, reasonable, and adequate.
    11         21.   “Final Order and Judgment” means the order, substantially in the form
    12 attached as Exhibit C, that the Parties shall ask the Court to enter at the Fairness
    13 Hearing granting final approval of the Settlement, which shall constitute a judgment
    14 regarding the Action.
    15         22.   “Household” means any number of Persons occupying the same dwelling
    16 unit at a given address.
    17         23.   “Initial Costs Cap” means the initial cap of Notice and Administration
    18 Expenses that can be paid from the Settlement Fund prior to the Effective Date,
    19 agreed to by the Parties in the amount of $1,200,000, which can be modified by
    20 agreement of Class Counsel and Scotts’ Counsel or by Court order, for payment of all
    21 costs and expenses by the Settlement Administrator, other agreed-upon costs and
    22 expenses related to providing notice of the Settlement to the Settlement Class, and the
    23 administration of the Settlement.
    24         24.   “Long-Form Notice” means the notice, substantially in the form attached
    25 as Exhibit D, to be provided by the Settlement Administrator via regular, first-class
    26 mail or email (depending on which is available in the records provided) to Settlement
    27 Class Members identified through a reasonable inquiry of Retailer Records and other
    28

                                                - 10 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15547 Page 13 of
                                      113



     1 applicable records produced in discovery in the Action and provided to the Settlement
     2 Administrator.
     3        25.    “Maximum Residual Sum” means those residual funds in the Settlement
     4 Fund, if any, that shall revert (if at all) to Scotts in an amount not to exceed Twenty-
     5 Two Million Five Hundred Thousand Dollars ($22,500,000), plus accrued interest.
     6        26.    “Morning Song Bird Food” means any Scotts wild bird food product
     7 containing Storcide II, Actellic 5E, or their active ingredients, chlorpyrifos-methyl or
     8 pirimiphos-methyl, respectively, as set forth in the list of products attached as
     9 Exhibit E.
    10        27.    “Net Settlement Fund” means the Settlement Fund less all Notice and
    11 Administration Expenses (including the Initial Costs Cap), Taxes and Tax Expenses
    12 (as defined in Section VI of this Agreement), Attorneys’ Fees and Expenses, Service
    13 Awards, and any other Court-approved deductions as costs or expenses for class
    14 administration.
    15        28.    “Notice and Administration Expenses” means all costs and expenses
    16 incurred by the Settlement Administrator to administer the Notice Plan and Settlement
    17 Fund pursuant to this Agreement and all other applicable Court orders and any other
    18 agreed-upon costs and expenses related to providing notice of the Settlement to the
    19 Settlement Class or administering the Settlement.
    20        29.    “Notice Date” means the deadline, which the Parties shall request to be
    21 thirty (30) days after entry of the Preliminary Approval Order, by which the
    22 Settlement Administrator must have commenced the mailing and/or emailing of the
    23 Retailer-Identified Refund Notices and Long-Form Notices. The Settlement
    24 Administrator shall commence publication of the Publication Notice, as set forth in
    25 Section III of this Agreement, within thirty (30) days after entry of the Preliminary
    26 Approval Order or as soon as reasonably practicable thereafter.
    27        30.    “Notices” means, collectively, the forms of notice to Settlement Class
    28 Members, substantially in the forms attached as Exhibits D, G, and H to this

                                                - 11 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15548 Page 14 of
                                      113



     1 Agreement, specifically the Retailer-Identified Refund Notice, the Long-Form Notice,
     2 and the Publication Notice.
     3         31.    “Notice Plan” means the plan of notice, as set forth in Section III of this
     4 Agreement, setting forth the method of notifying members of the Settlement Class of
     5 the pendency of the Action and their rights under this Settlement.
     6         32.    “Objection Date” means the date set forth in the Preliminary Approval
     7 Order by which a Settlement Class Member must file and serve an objection to the
     8 Settlement.
     9         33.    “Opt-Out Deadline” means the date set forth in the Preliminary Approval
    10 Order by which a Settlement Class Member must submit a request for exclusion from
    11 the Settlement Class.
    12         34.    “Parties” means the Plaintiffs and Defendants, collectively, as each of
    13 those terms is defined in this Agreement. “Party” means any one of Plaintiffs or
    14 Defendants.
    15         35.    “Person” means an individual, corporation, limited liability corporation,
    16 professional corporation, partnership, limited partnership, limited liability partnership,
    17 association, joint stock company, joint venture, estate, legal representative, trust,
    18 unincorporated association, government or any political subdivision or agency thereof,
    19 and any business or legal entity, and including any of their heirs, successors,
    20 representatives, or assignees.
    21         36.    “Plaintiffs” means Laura Cyphert, Milt Cyphert, Ellen Larson, and David
    22 Kirby.
    23         37.    “Plaintiffs’ Released Claims” is defined in Section XIII.2 of this
    24 Agreement.
    25         38.    “Preliminary Approval Order” means the order, substantially in the form
    26 attached as Exhibit F to this Agreement, to be entered by the Court, preliminarily
    27 approving this Settlement, among other things.
    28

                                                 - 12 -                3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15549 Page 15 of
                                      113



     1         39.   “Proof of Purchase” means an original sales receipt sufficient to show the
     2 quantity of Morning Song Bird Food purchased, the retailer from which the purchase
     3 was made, the date of purchase, and the dollar amount of Morning Song Bird Food
     4 purchased during the Class Period, or a copy of such receipt.
     5         40.   “Proof of Purchase Refund” means the refund, in the form of a check to
     6 be received by a Settlement Class Member who submits a valid Claim Form with
     7 Proof of Purchase by the Claims Deadline.
     8         41.   “Publication Notice” means the summary notice, substantially in the form
     9 attached as Exhibit G to this Agreement, to be published as set forth in Section III of
    10 this Agreement.
    11         42.   “Refunds” means, collectively, Retailer-Identified Refunds, Proof of
    12 Purchase Refunds, and Claim Form Refunds, and, as applicable, the Supplemental
    13 Claim Form Refunds and the Second Supplemental Claim Form Refunds.
    14         43.   “Released Defendants” is defined in Section XIII.3 of this Agreement.
    15         44.   “Released Plaintiffs and Settlement Class Members” is defined in
    16 Section XIII.7 of this Agreement.
    17         45.   “Releasing Defendants” means Released Defendants, as defined in
    18 Section XIII.3 of this Agreement.
    19         46.   “Releasing Plaintiffs and Settlement Class Members” is defined in
    20 Section XIII.4 of this Agreement.
    21         47.   “Retailer Records” means those existing retailer-furnished records
    22 (a) that were produced in discovery in the Action by Tractor Supply Company, Sam’s
    23 West, Inc. (d.b.a. Sam’s Club), PetSmart, Inc., Menard, Inc., and Orscheln Farm and
    24 Home LLC or that were produced by Sam’s Club on November 12, 2018 (reflecting
    25 certain transaction-level detail of purchases of Morning Song Bird Food during the
    26 Class Period by Settlement Class Members identified by membership number); and
    27 (b) that contain information sufficient to determine (i) the identity of the Settlement
    28 Class Member, (ii) his or her postal, email, or fax number for directing settlement-

                                                - 13 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15550 Page 16 of
                                      113



     1 related communications, (iii) the quantity of Morning Song Bird Food purchased
     2 during the Class Period, (iv) the dates of those purchase(s), and (v) the total amount
     3 paid for those purchase(s).
     4         48.   “Retailer-Identified Refund” means the refund, in the form of a check to
     5 be received by a Settlement Class Member without Proof of Purchase who is
     6 identified through a reasonable inquiry of Retailer Records for the purchase price(s) of
     7 his or her purchase(s) of Morning Song Bird Food during the Class Period to the
     8 extent such refunds can be processed from the information set forth in the Retailer
     9 Records and distributed to such Settlement Class Member from the contact
    10 information set forth in the Retailer Records and any Correction Form.
    11         49.   “Retailer-Identified Refund Notice” means notice, substantially in the
    12 form attached as Exhibit H, to be provided via regular, first-class mail or email
    13 (depending on which is available in the respective Retailer Record) to Settlement
    14 Class Members identified through a reasonable inquiry of Retailer Records informing
    15 such Settlement Class Members of the Retailer Records and setting forth all required
    16 information for a Retailer-Identified Refund.
    17         50.   “Scotts” means The Scotts Miracle-Gro Company and The Scotts
    18 Company LLC and, where applicable, other affiliates of those companies.
    19         51.   “Second Supplemental Claim Form Refund” means the refund in the
    20 form of a check that may be distributed as set forth in Section IV.9 of this Agreement,
    21 only in the event there is a balance in the Settlement Fund as set forth in
    22 Section VI.B.1 of this Agreement, to a Settlement Class Member without Proof of
    23 Purchase who submits a valid Claim Form and Claim Form Affidavit for more than
    24 $175 by the Claims Deadline and who receives and cashes his or her initial Claim
    25 Form Refund.
    26         52.   “Service Awards” means the Court-approved amounts awarded to
    27 Plaintiffs in recognition of their time and effort in pursuing the Action and fulfilling
    28 their obligations and responsibilities as class representatives.

                                                - 14 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15551 Page 17 of
                                      113



     1        53.    “Settlement” means the terms embodied by this Agreement.
     2        54.    “Settlement Administrator” means the third-party agent that shall
     3 implement and administer the Notice Plan and the Settlement, including the claims
     4 process and Refunds as described in Sections III and IV of this Agreement. KCC LCC
     5 shall serve as the Settlement Administrator, subject to approval by the Court.
     6        55.    “Settlement Amount” means the total amount of up to Eighty-Five
     7 Million Dollars ($85,000,000), to be paid by Scotts on behalf of Defendants as set
     8 forth in Section VI.A of this Agreement.
     9        56.    “Settlement Class” or “Settlement Class Members” mean all Persons
    10 who, between November 1, 2005 and May 1, 2008, purchased and have not yet
    11 received a full refund for their Morning Song Bird Food purchases. The following
    12 entities and individuals are excluded from the Settlement Class: (a) Defendants and
    13 their immediate families, the officers, directors and affiliates of Defendants, at all
    14 relevant times, members of their immediate families and their legal representatives,
    15 heirs, successors or assigns, and any entity in which Defendants have or had a
    16 controlling interest; (b) distributors, retailers, and other resellers of Morning Song
    17 Bird Food; (c) judicial officers and their immediate family members and associated
    18 court staff assigned to this case; and (d) all those otherwise in the Settlement Class
    19 who timely and properly exclude themselves from the Settlement Class as provided in
    20 this Agreement.
    21        57.    “Settlement Fund” means the Settlement Amount, plus all accrued
    22 interest, which may be reduced by payments or deductions as provided in this
    23 Agreement or by Court order. The Settlement Fund is intended to be a “qualified
    24 settlement fund” within the meaning of Treas. Reg. § 1.468B-1, to the fullest extent
    25 possible.
    26        58.    “Settlement Fund Account” means an interest-bearing account that is
    27 subject to the oversight and control of Defendants’ Counsel and Class Counsel
    28

                                                - 15 -              3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15552 Page 18 of
                                      113



     1 pursuant to an escrow agreement and into which the Settlement Amount shall be
     2 transferred.
     3        59.     “Supplemental Claim Form Refund” means the refund, up to $75 per
     4 Household, in the form of a check that may be distributed as set forth in Section IV.8
     5 of this Agreement, only in the event there is a balance in the Settlement Fund in
     6 excess of the Maximum Residual Sum as set forth in Section VI.B.1 of this
     7 Agreement, to a Settlement Class Member without Proof of Purchase who submits a
     8 valid Claim Form and Claim Form Affidavit for more than $100 by the Claims
     9 Deadline.
    10        60.     “Tax” or “Taxes” mean any and all taxes, fees, levies, duties, tariffs,
    11 imposts, and other charges of any kind (together with any and all interest, penalties,
    12 additions to tax and additional amounts imposed with respect thereto) imposed by any
    13 governmental authority.
    14        61.     “Unknown Claims” is defined in Section XIII.5 of this Agreement.
    15        62.     All capitalized terms include the plural as well as the singular.
    16        63.     The word “including” has the same meaning as the phrase “including,
    17 without limitation” and other similar phrases.
    18 III.   NOTICE OF THE SETTLEMENT
    19        1.      Pursuant to the Court’s order (ECF 509), the Parties shall file the
    20 Agreement with the Court, together with a Motion for Preliminary Approval of the
    21 Agreement and Approval of Notice, no later than December 7, 2018.
    22        2.      Not later than ten (10) days after the filing of this Agreement with the
    23 Court, Defendants’ Counsel shall serve notice of the proposed Settlement upon the
    24 appropriate federal and state officials, as provided by CAFA.
    25        3.      In accordance with all the terms of the Court’s Preliminary Approval
    26 Order, the Settlement Administrator shall disseminate the Notices and the Claim
    27 Form, shall establish a post-office box for the receipt of any Settlement-related
    28 correspondence, shall establish a toll-free telephone number that will provide

                                                 - 16 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15553 Page 19 of
                                      113



     1 automated Settlement-related information to Settlement Class Members; shall respond
     2 to inquiries or requests from Settlement Class Members, in consultation with Class
     3 Counsel and Defendants’ Counsel; and shall respond to inquiries or requests from
     4 Class Counsel, Defendants’ Counsel, and the Court.
     5         4.    Retailer-Identified Refund Notice: The Settlement Administrator shall
     6 be responsible for: (a) printing and mailing by regular, first-class mail and emailing
     7 (depending on which is available in the respective Retailer Records) Retailer-
     8 Identified Refund Notices (substantially in the form attached as Exhibit H), along with
     9 Correction Forms, Long-Form Notices, and Claim Forms to those specific Settlement
    10 Class Members identified through a reasonable inquiry of Retailer Records that have
    11 all the required information for a Retailer-Identified Refund and that qualify for a
    12 Retailer-Identified Refund; (b) updating any known Settlement Class Member address
    13 information using the National Change of Address (NCOA) system; and (c) handling
    14 returned Retailer-Identified Refund Notices not delivered to Settlement Class
    15 Members.
    16         5.    Long-Form Notice: The Settlement Administrator shall be responsible
    17 for (a) printing and mailing by regular, first-class mail and emailing (to the extent
    18 reasonably practicable) Long-Form Notices (substantially in the form attached as
    19 Exhibit D), along with Claim Forms, to Settlement Class Members identified through
    20 a reasonable inquiry of Retailer Records and other applicable records produced in
    21 discovery in the Action and provided to the Settlement Administrator; (b) updating
    22 any known Settlement Class Member address information using the National Change
    23 of Address (NCOA) system; and (c) handling returned Long-Form Notices not
    24 delivered to Settlement Class Members.
    25         6.    Publication Notice: The Settlement Administrator shall be responsible
    26 for, without limitation: (a) soliciting bids for Publication Notice in the form approved
    27 by the Court for the national editions of three consumer magazines (Birds & Blooms,
    28 National Geographic, and People Magazine); two trade publications (JAVMA and

                                                - 17 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15554 Page 20 of
                                      113



     1 Veterinary Practice News); and four online/mobile platforms (Conversant - Mobile,
     2 Facebook, Google Ad Network, and Yahoo! Ad Network) or similar substitute
     3 publications and platforms, in consultation with counsel for the Parties; (b) typesetting
     4 the Publication Notice for print; and (c) ensuring dissemination of the Publication
     5 Notice in accordance with the Preliminary Approval Order so as to provide the best
     6 practicable notice to the Settlement Class.
     7         7.    Website Notice: The Settlement Administrator shall be responsible for
     8 establishing a settlement website to which Settlement Class Members may refer for
     9 information about the Action and Settlement and submit online Claim Forms and
    10 inquiries. The Settlement Administrator shall post the Long-Form Notice and Claim
    11 Form on the website as well as other important documents and deadlines, in
    12 consultation with counsel for the Parties.
    13         8.    Class Counsel may post the Long-Form Notice and Claim Form on their
    14 firm websites. Released Defendants shall refer inquiring Settlement Class Members to
    15 the Settlement Administrator, the toll-free number, and the settlement website.
    16         9.    No later than seven (7) days before the Fairness Hearing, the Settlement
    17 Administrator shall file with the Court the details outlining the scope, method, and
    18 results of the Notice Plan.
    19         10.   The Settlement Administrator shall have the responsibility to receive and
    20 maintain on behalf of the Court any Settlement Class Member correspondence,
    21 including inquiries, Claim Forms, requests for exclusion, and/or objections to the
    22 Settlement. The Settlement Administrator shall also forward written inquiries to Class
    23 Counsel or its designee for a response, if warranted, and shall simultaneously provide
    24 copies of all such documents to Defendants’ Counsel.
    25 IV.     REFUNDS TO SETTLEMENT CLASS MEMBERS
    26         1.    As set forth in this Agreement, including in Sections IV and V,
    27 Settlement Class Members may receive the following Refunds: (1) Retailer-Identified
    28 Refunds; (2) Proof of Purchase Refunds; or (3) Claim Form Refunds. Settlement Class

                                                 - 18 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15555 Page 21 of
                                      113



     1 Members who timely submit valid Claim Forms and Claim Form Affidavits for a
     2 refund in excess of $100 may be eligible for Supplemental Claim Form Refunds as
     3 described below. Settlement Class Members who timely submit valid Claim Forms
     4 and Claim Form Affidavits for a refund in excess of $175 may be eligible for Second
     5 Supplemental Claim Form Refunds as described below.
     6         2.    Settlement Class Members may submit Claim Forms for Proof of
     7 Purchase Refunds and/or Claim Form Refunds with all supporting documentation
     8 (including Proof of Purchase and Claim Form Affidavit, respectively) to the
     9 Settlement Administrator by regular, first-class mail, fax, email, or via the settlement
    10 website.
    11         3.    Refunds will not be issued prior to the Effective Date but will be issued
    12 within ninety (90) days after the Effective Date or as otherwise agreed by the Parties
    13 or ordered by the Court.
    14         4.    Any check issued pursuant to this Agreement shall be valid for 120 days
    15 or as otherwise agreed by the Parties or ordered by the Court, except for checks issued
    16 for Supplemental Claim Form Refunds and Second Supplemental Claim Form
    17 Refunds, which shall be valid for 30 days unless otherwise agreed by the Parties or
    18 ordered by the Court.
    19         5.    Retailer-Identified Refunds:
    20               (a)    Settlement Class Members identified through a reasonable inquiry
    21 of Retailer Records that have all the required information for a Retailer-Identified
    22 Refund shall receive a Retailer-Identified Refund Notice informing such Settlement
    23 Class Member of the information set forth in the Retailer Records. Such Settlement
    24 Class Members shall have thirty (30) days from the Notice Date to review the
    25 Retailer-Identified Refund Notice and return to the Settlement Administrator the
    26 Correction Form with corrections to any incorrect name or contact information
    27 provided and information to identify the correct recipient and address for the Retailer-
    28 Identified Refund.

                                                - 19 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15556 Page 22 of
                                      113



     1               (b)    If no Correction Form is received within thirty (30) days from the
     2 Notice Date, the Settlement Administrator shall issue a refund from the Net
     3 Settlement Fund in the form of a check to the Settlement Class Member that qualifies
     4 for a Retailer-Identified Refund using the contact information as set forth in the
     5 Retailer-Identified Refund Notice.
     6               (c)    If a Correction Form is received within thirty (30) days from the
     7 Notice Date, the Settlement Administrator shall issue a refund, in the form of a check
     8 to the Settlement Class Member using the contact information as set forth in the
     9 Correction Form.
    10               (d)    Any Settlement Class Member whose Retailer-Identified Refund
    11 Notice is returned as undeliverable, and who cannot be located, shall not receive a
    12 Retailer-Identified Refund.
    13               (e)    There is no monetary cap on Retailer-Identified Refunds.
    14               (f)    Any Settlement Class Member who receives a Retailer-Identified
    15 Refund may also file a Claim Form supported by a Proof of Purchase or Claim Form
    16 Affidavit seeking a refund of the purchase price of additional purchases of Morning
    17 Song Bird Food, only to the extent those purchases were not already included in the
    18 Retailer-Identified Refund, subject to the limitations set forth in this Agreement.
    19         6.    Proof of Purchase Refunds:
    20               (a)    Any Settlement Class Member with Proof of Purchase may submit
    21 a Claim Form for a refund for the total purchase price of his or her purchases of
    22 Morning Song Bird Food during the Class Period to the extent not included in a
    23 Retailer-Identified Refund. To be eligible for a Proof of Purchase Refund, the
    24 Settlement Class Member must submit a valid Claim Form and Proof of Purchase to
    25 the Settlement Administrator by the Claims Deadline. Settlement Class Members who
    26 timely submit valid Claim Forms and Proofs of Purchase, as determined by the
    27 Settlement Administrator, shall receive refunds, in the form of a check from the Net
    28 Settlement Fund.

                                                - 20 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15557 Page 23 of
                                      113



     1               (b)    In consultation with the Settlement Administrator and Class
     2 Counsel, Defendants shall have the right to establish reasonable fraud control
     3 measures and standards to be applied by the Settlement Administrator to claims for
     4 Proof of Purchase Refunds, including, without limitation, the use of price term sheets
     5 for Morning Song Bird Food.
     6               (c)    There is no monetary cap on Proof of Purchase Refunds.
     7         7.    Claim Form Refunds:
     8               (a)    Any Settlement Class Member without Proof of Purchase may
     9 submit a Claim Form for a refund of his or her purchases of Morning Song Bird Food
    10 during the Class Period to the extent not included in a Retailer-Identified Refund. To
    11 be eligible for a Claim Form Refund, the Settlement Class Member must submit a
    12 valid Claim Form and Claim Form Affidavit to the Settlement Administrator by the
    13 Claims Deadline. Such Settlement Class Members will receive a refund from the Net
    14 Settlement Fund, in the form of a check of the amount claimed in the Claim Form and
    15 supported by the Claim Form Affidavit, up to $100 per Household.
    16               (b)    In consultation with the Settlement Administrator and Class
    17 Counsel, Defendants shall have the right to establish reasonable fraud control
    18 measures and standards to be applied by the Settlement Administrator to claims for
    19 Claim Form Refunds, including, without limitation, the use of price term sheets for
    20 Morning Song Bird Food.
    21               (c)    Claim Form Refunds shall not increase the amount of the
    22 Settlement Fund. In the event total Claim Form Refunds (with a $100-per-Household
    23 limit) exceed the balance in the Net Settlement Fund as set forth in Section IV of this
    24 Agreement, the Claim Form Refunds will be distributed on a reduced pro rata basis.
    25         8.    Supplemental Claim Form Refunds:
    26               (a)    If, after a reasonable period of time and no sooner than 120 days
    27 after the issuance of the Claim Form Refunds, there is a balance in the Net Settlement
    28 Fund in excess of the Maximum Residual Sum as set forth in Section VI.B.1 of this

                                                - 21 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15558 Page 24 of
                                      113



     1 Agreement, those Settlement Class Members who timely submitted valid Claim
     2 Forms and Claim Form Affidavits for more than $100 per Household may receive
     3 additional amounts from the balance in the Net Settlement Fund in excess of the
     4 Maximum Residual Sum, on a pro rata basis, not to exceed an additional $75 per
     5 Household for a total of $175 per Household for all Claim Form and Supplemental
     6 Claim Form Refunds. Such Settlement Class Members will receive a refund in the
     7 form of a check.
     8              (b)    In the event payment of all Supplemental Claim Form Refunds
     9 would exceed the balance in the Net Settlement Fund in excess of the Maximum
    10 Residual Sum as set forth above, the amount of the Supplemental Claim Form
    11 Refunds will be distributed on a reduced pro rata basis.
    12        9.    Second Supplemental Claim Form Refunds:
    13              (a)    If there is a balance in the Net Settlement Fund in excess of the
    14 Maximum Residual Sum as set forth in Section VI.B.1 of this Agreement, those
    15 Settlement Class Members who timely submitted valid Claim Forms and Claim Form
    16 Affidavits for more than $175 per Household and who received and cashed their
    17 initial Claim Form Refunds may receive additional amounts from the balance in the
    18 Net Settlement Fund in excess of the Maximum Residual Sum, on a pro rata basis,
    19 not to exceed the total purchase amount in the Claim Form. Such Settlement Class
    20 Members will receive a refund in the form of a check.
    21              (b)    In the event payment of all Second Supplemental Claim Form
    22 Refunds would exceed the amount available for distribution as set forth above, the
    23 amount of the Second Supplemental Claim Form Refunds will be distributed on a
    24 reduced pro rata basis.
    25 V.     CLAIMS PROCESS AND ADMINISTRATION
    26        1.    The process for submitting a Claim Form is designed to be as simple and
    27 convenient as possible.
    28

                                               - 22 -              3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15559 Page 25 of
                                      113



     1        2.     Subject to the supervision and direction of the Court, the Settlement
     2 Administrator will oversee the implementation and administration of the claims
     3 process, including (a) calculation of Retailer-Identified Refunds based on Retailer
     4 Records; (b) validation of Claim Forms and approval of payment of Proof of Purchase
     5 Refunds and Claim Form Refunds based on information and documents submitted by
     6 Settlement Class Members and information and documents provided by Class Counsel
     7 and Defendants, subject to reasonable fraud control measures and standards
     8 established by Defendants, in consultation with the Settlement Administrator and
     9 Class Counsel; (c) distribution of Refunds from the Net Settlement Fund; and
    10 (d) preparation and dissemination of reports, on a monthly or other periodic basis and
    11 as requested, to Class Counsel and Defendants’ Counsel regarding the status of the
    12 claims process and of Retailer-Identified Refunds, Proof of Purchase Refunds, and
    13 Claim Form Refunds.
    14        3.     In consultation with the Settlement Administrator and Class Counsel,
    15 Defendants shall have the right to establish reasonable fraud control measures and
    16 standards to be applied by the Settlement Administrator in reviewing and processing
    17 Claim Forms and Refunds, including, without limitation, the use of price term sheets
    18 for Morning Song Bird Food. All documents, information, or materials provided to the
    19 Settlement Administrator to administer the Settlement (including reviewing and
    20 processing Claim Forms and Refunds) shall be made available to any Party upon
    21 request.
    22        4.     In administering the claims process, the Settlement Administrator shall
    23 act in good faith and make reasonable efforts to determine whether a Claim Form is
    24 valid and payable in accordance with this Agreement, the reasonable fraud control
    25 measures and standards established by Defendants in consultation with the Settlement
    26 Administrator and Class Counsel, and any Court order. That determination shall be
    27 based on: (a) the information provided on the Claim Form; (b) the documentation or
    28 information provided by Class Counsel and Defendants and through Retailer Records;

                                                - 23 -              3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15560 Page 26 of
                                      113



     1 (c) any Proof of Purchase; or (d) the completeness or substantial completeness of the
     2 information required to be included in the Claim Form Affidavit. The validity of a
     3 Claim Form and amount of any Proof of Purchase Refund or Claim Form Refund will
     4 be assessed by the Settlement Administrator based on the totality of the information
     5 and documentation.
     6        5.     The Settlement Administrator shall have the right to contact Settlement
     7 Class Members to complete or validate their Claim Forms, and such Settlement Class
     8 Members shall be permitted to try to cure any deficiencies with their claims within
     9 thirty (30) days after the Claims Deadline or the date of the deficiency notification
    10 sent by the Settlement Administrator, whichever is later. If a timely Claim Form is
    11 rejected by the Settlement Administrator as deficient (for example, the Settlement
    12 Class Member failed to sign the Claim Form), the Settlement Administrator shall
    13 notify the claimant in writing. Such Settlement Class Members shall have thirty (30)
    14 days from the Claims Deadline or the date of the deficiency notification sent by the
    15 Settlement Administrator, whichever is later, to cure the deficiency.
    16        6.     If a Settlement Class Member wishes to dispute the rejection of a Claim
    17 Form or the calculation of his or her Proof of Purchase Refund or Claim Form Refund
    18 (if any), he or she may so notify the Settlement Administrator and must produce any
    19 supporting information or documentation requested by the Settlement Administrator
    20 no later than thirty (30) days after the Claims Deadline or the date of the deficiency
    21 notification sent by the Settlement Administrator, whichever is later.
    22        7.     The Settlement Administrator will evaluate any additional information or
    23 documentation submitted by the Settlement Class Member, consult with Class
    24 Counsel and Defendants’ Counsel, and then decide whether the Claim Form should be
    25 accepted and/or if the payments of any Proof of Purchase Refund or Claim Form
    26 Refund should be adjusted.
    27
    28

                                                - 24 -              3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15561 Page 27 of
                                      113



     1        8.     The determination by the Settlement Administrator will be final and
     2 binding and the Settlement Administrator will notify the Settlement Class Member of
     3 the final determination as to his or her dispute.
     4        9.     Any Settlement Class Member who fails to timely submit a valid Claim
     5 Form and Proof of Purchase and/or Claim Form Affidavit by the Claims Deadline
     6 (except for those Settlement Class Members who timely cure any deficiency with their
     7 Claim Form, Proof of Purchase, and/or Claim Form Affidavit) shall be forever barred
     8 from receiving any Refund, payment, or other monetary relief pursuant to this
     9 Agreement, but will in all other respects be subject to and bound by the provisions of
    10 this Agreement, the releases (as described in Section XIII in this Agreement), and the
    11 Final Order and Judgment. Notwithstanding the foregoing, the Settlement
    12 Administrator shall have the discretion (but not the obligation) to accept Claim Forms
    13 for review that are received shortly after the Claims Deadline if Class Counsel and
    14 Defendants’ Counsel agree.
    15        10.    No Person shall have any claim against Plaintiffs, Class Counsel, or the
    16 Settlement Administrator, or any other Person designated by Class Counsel, based on
    17 the amount of a Refund, or the determination, calculation, or distribution of a Refund
    18 made substantially in accordance with this Agreement and the Settlement set forth in
    19 this Agreement or further order(s) of the Court.
    20        11.    Released Defendants shall have no responsibility for, interest in, or
    21 liability whatsoever with respect to the amount or calculation of any Refund, the
    22 determination, distribution, or administration of any Refund or the Settlement Fund,
    23 the payment or withholding of Taxes or Tax Expenses, or any losses incurred in
    24 connection with such matters. Plaintiffs, Settlement Class Members, and Class
    25 Counsel hereby release Released Defendants from any and all liability and claims
    26 arising from or with respect to the administration, investment, or distribution of the
    27 Settlement Fund.
    28

                                                - 25 -              3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15562 Page 28 of
                                      113



     1         12.   The Court retains the ongoing and exclusive jurisdiction and independent
     2 case management authority regarding the general operation of the Settlement
     3 Administration and those appointed to implement and oversee it.
     4 VI.     SETTLEMENT FUND
     5         A.    The Settlement Amount and the Settlement Fund Account
     6         1.    Within thirty (30) days after the entry of the Preliminary Approval Order,
     7 Scotts, on behalf of itself and all Defendants, shall pay, deposit, or otherwise transfer
     8 into the Settlement Fund Account the first installment of the Settlement Amount in the
     9 amount of Forty-Two Million Five Hundred Thousand Dollars ($42,500,000).
    10         2.    Within thirty (30) days of the Effective Date, Scotts, on behalf of itself
    11 and all Defendants, shall pay, deposit, or otherwise transfer into the Settlement Fund
    12 Account the second installation of the Settlement Amount in the amount of at least
    13 Twenty Million Dollars ($20,000,000) and up to Forty-Two Million Five-Hundred
    14 Thousand Dollars ($42,500,000), in consultation with the Settlement Administrator
    15 and Class Counsel, and depending on the status of the payment of Refunds. This
    16 provision shall not alter Scotts’ obligation, on behalf of itself and all Defendants, to
    17 pay, deposit, or otherwise transfer into the Settlement Fund Account the full amount
    18 of the second installation of the Settlement Amount in the amount up to Forty-Two
    19 Million Five-Hundred Thousand Dollars ($42,500,000) if necessary.
    20         3.    Within thirty (30) days of the Effective Date or as otherwise agreed by
    21 the Parties, Scotts, on behalf of itself and all Defendants, shall pay, deposit, or
    22 otherwise transfer into the Settlement Fund Account any additional amounts required
    23 to cover the Retailer-Identified Refunds and Proof of Purchase Refunds in
    24 consultation with the Settlement Administrator subject to the terms and conditions of
    25 this Agreement.
    26         4.    Upon receipt of each installment of the Settlement Amount, the Escrow
    27 Agent shall invest (or cause to be invested) the Settlement Amount deposited into the
    28 Settlement Fund Account in United States agency or Treasury securities or other

                                                 - 26 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15563 Page 29 of
                                      113



     1 instruments backed by the Full Faith and Credit of the United States government or
     2 federal agency or fully insured by the United States government or a federal agency
     3 and shall reinvest (or cause to be reinvested) the proceeds of these instruments as they
     4 mature in similar instruments at their then-current market rates. All risks related to the
     5 investment of the Settlement Fund in accordance with the investment guidelines set
     6 forth in this paragraph shall be borne by the Settlement Fund and Released Defendants
     7 shall have no responsibility for, interest in, or liability whatsoever with respect to
     8 investment decisions or the actions of the Escrow Agent, or any transactions executed
     9 by the Escrow Agent.
    10         B.     Payment Priority
    11         1.     Within ninety (90) days of the Effective Date or as otherwise agreed by
    12 the Parties or as otherwise ordered by the Court, refunds, costs, and expenses shall be
    13 paid from the Net Settlement Fund in the following order: (a) Proof of Purchase
    14 Refunds and Retailer-Identified Refunds; (b) Claim Form Refunds; (c) Supplemental
    15 Claim Form Refunds, if any; and (d) Second Supplemental Claim Form Refunds, if
    16 any.
    17                (a)   Proof of Purchase and Retailer-Identified Refunds: If the total
    18 amount of dollars to be distributed as Proof of Purchase and Retailer-Identified
    19 Refunds exceeds the balance remaining in the Net Settlement Fund, Scotts, on behalf
    20 of Defendants, shall transfer or cause to be transferred additional amounts, sufficient
    21 to cover all Proof of Purchase and Retailer-Identified Refunds, into the Settlement
    22 Fund within thirty (30) days upon a request by the Settlement Administrator pursuant
    23 to this provision and in consultation with the Settlement Administrator.
    24                (b)   Claim Form Refunds: If the total amount of dollars to be
    25 distributed as Claim Form Refunds exceeds the balance remaining in the Net
    26 Settlement Fund after payment of item (a) and after payment of any Court-approved
    27 award of Attorneys’ Fees and Expenses and Service Awards, the remaining balance
    28 will be distributed for Claim Form Refunds on a pro rata basis. If no money remains

                                                 - 27 -                3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15564 Page 30 of
                                      113



     1 in the Net Settlement Fund after payment of item (a), Claim Form Refunds shall not
     2 be distributed. Claim Form Refunds shall not increase the amount of the Settlement
     3 Fund.
     4               (c)   Supplemental Claim Form Refunds: If there is a balance in excess
     5 of the Maximum Residual Sum in the Net Settlement Fund after payment of items (a)
     6 through (b) and after payment of any Court-approved award of Attorneys’ Fees and
     7 Expenses and Service Awards, the remaining balance in excess of the Maximum
     8 Residual Sum shall be distributed for Supplemental Claim Form Refunds on a pro
     9 rata basis, not to exceed an additional $75 per Household, for a total not to exceed
    10 $175 per Household. Supplemental Claim Form Refunds shall not increase the amount
    11 of the Settlement Fund.
    12               (d)   Maximum Residual Sum: If, after payment of items (a) through (b)
    13 and after payment of any Court-approved award of Attorneys’ Fees and Expenses and
    14 Service Awards (before the payment of Supplemental Claim Form Refunds), money
    15 remains in the Net Settlement Fund, those residual funds shall revert to Scotts within
    16 180 days after the Effective Date (or such other date as may be set with Defendants’
    17 consent to allow sufficient time for processing of claims and Refunds from the
    18 Settlement Fund) and may thereafter be retained by Scotts as Scotts’ money. In no
    19 event shall the residual funds paid back to Scotts be greater than the Maximum
    20 Residual Sum plus accrued interest on the actual residual amount.
    21               (e)   Second Supplemental Claim Form Refund: If there is a balance in
    22 the Net Settlement Fund, after payment of items (a) through (c), after payment of any
    23 Court-approved award of Attorneys’ Fees and Expenses and Service Awards, after the
    24 return of the Maximum Residual Sum to Scotts, and after the payment of
    25 Supplemental Claim Form Refunds, the remaining balance shall be distributed for
    26 Second Supplemental Claim Form Refunds on a pro rata basis to those Settlement
    27 Class Members who timely submitted valid Claim Forms and Claim Form Affidavits
    28 for more than $175 per Household and who received and cashed their initial Claim

                                               - 28 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15565 Page 31 of
                                      113



     1 Form Refunds, in an amount not to exceed the total purchase price in the valid Claim
     2 Forms and Claim Form Affidavits timely submitted by such Settlement Class
     3 Members. Second Supplemental Claim Form Refunds shall not increase the amount
     4 of the Settlement Fund.
     5               (f)     Residual Charitable Donation: If there is a balance in the Net
     6 Settlement Fund after payment of items (a) through (c) and item (e), any balance that
     7 remains shall, unless otherwise ordered by the Court on motion or otherwise, be
     8 donated to the National Audubon Society, a bird-related charitable organization
     9 mutually agreed upon by Class Counsel and Scotts’ Counsel. The Parties agree that
    10 the Court shall retain jurisdiction over the distribution of any balance in the Net
    11 Settlement Fund described in this paragraph and that any exercise of the Court’s
    12 discretion with regard to the distribution of such balance pursuant to this provision
    13 shall not constitute a material alteration of the Settlement for purposes of Section XIV
    14 relating to termination.
    15         2.    After the Effective Date, the Escrow Agent may order payment of all
    16 additional Notice and Administration Expenses reasonably incurred by the Settlement
    17 Administrator without further order of the Court.
    18         3.    Any Court-approved award of Attorneys’ Fees and Expenses and
    19 Services Awards shall be paid from the Settlement Fund and shall not increase the
    20 Settlement Amount.
    21         C.    Taxes
    22               1.      Qualified Settlement Fund
    23               (a)     The Parties and the Escrow Agent agree to treat the Settlement
    24 Fund as being at all times a “qualified settlement fund” within the meaning of Treas.
    25 Reg. § 1.468B-1, to the fullest permissible extent. It is intended that all transfers by
    26 Scotts, on behalf of itself and all Defendants, to the Settlement Fund will satisfy the
    27 “all events test” and the “economic performance” requirement of § 461(h)(1) of the
    28 Internal Revenue Code of 1986, as amended, and the regulations promulgated

                                                - 29 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15566 Page 32 of
                                      113



     1 thereunder (the “Code”), and Treas. Reg. § 1.461-1(a)(2). As such, Scotts shall not be
     2 taxed on the income of the Settlement Fund. The Settlement Fund shall be taxed on its
     3 modified gross income determined in accordance with Treas. Reg. § 1.468B-2(b).
     4               (b)    The Escrow Agent shall timely make such elections as necessary
     5 or advisable to carry out the provisions of this Agreement, including, if appropriate,
     6 the “relation-back election” (as defined in Treas. Reg. § 1.468B-1(j)(2)) to treat the
     7 Settlement Fund as coming into existence as a qualified settlement fund as of the
     8 earliest permitted date. Such elections shall be made in compliance with the
     9 procedures and requirements contained in such regulations. It shall be the
    10 responsibility of the Escrow Agent to timely and properly prepare and deliver the
    11 necessary documentation for signature by all necessary parties and thereafter to cause
    12 the appropriate filing to occur.
    13               (c)    For the purpose of Treas. Reg. §§ 1.468B-1 through 1.468B-4, the
    14 “transferor” shall be Scotts. The transferor shall supply to the Escrow Agent the
    15 statement required by Treas. Reg. § 1.468B-3(e) by February 15 of the year following
    16 the calendar year(s) in which any installment of the Settlement Amount is paid to the
    17 Settlement Fund, including any additional amounts required to pay Retailer-Identified
    18 Refunds or Proof of Purchase Refunds.
    19               (d)    The “administrator” of the Settlement Fund within the meaning of
    20 Treas. Reg. § 1.468B-2(k) shall be the Escrow Agent. The Escrow Agent shall apply
    21 for an employer identification number for the Settlement Fund in accordance with
    22 Treas. Reg. § 1.468B-2(k)(4). The Escrow Agent shall timely and properly file all
    23 informational and other tax returns as are necessary or advisable with respect to the
    24 Settlement Fund (including, without limitation, the returns described in Treas. Reg.
    25 § 1.468B-2(k)). In accordance with the provisions of Treas. Reg. § 1.468B-2(l), the
    26 Escrow Agent shall cause to be filed all required federal, state, and local information
    27 returns as are necessary or advisable with respect to any payments made to Settlement
    28 Class Members. The Escrow Agent may retain certified public accountants and legal

                                                - 30 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15567 Page 33 of
                                      113



     1 counsel to consult with and advise it with respect to the preparation of any and all
     2 appropriate income tax returns, information returns, or compliance withholding
     3 requirements.
     4                (e)   The Escrow Agent shall be empowered to take all such actions as it
     5 deems necessary to ensure that the Settlement Fund is treated as a “qualified
     6 settlement fund” under Treas. Reg. § 1.468B-1. The Escrow Agent may petition the
     7 Court to amend, either in whole or in part, any administrative provision of this
     8 Agreement that causes unanticipated tax consequences or liabilities inconsistent with
     9 the foregoing.
    10                (f)   In accordance with Treas. Reg. § 1.468B-2(j), the taxable year of
    11 the Settlement Fund shall be the calendar year and the Settlement Fund shall use an
    12 accrual method of accounting within the meaning of § 446(c) of the Code.
    13                (g)   All (i) Taxes (including any estimated Taxes, interest, or penalties)
    14 arising with respect to the income earned by the Settlement Fund, including any Taxes
    15 or tax detriments that may be imposed upon Released Defendants or Released
    16 Plaintiffs and Settlement Class Members or their respective counsel with respect to
    17 any income earned by the Settlement Fund for any period during which the Settlement
    18 Fund does not qualify as a “qualified settlement fund” for federal or state income tax
    19 purposes, and (ii) expenses and costs incurred in connection with the operation and
    20 implementation of this Section of the Agreement (including, without limitation,
    21 expenses of tax attorneys and/or accountants and mailing and distribution costs and
    22 expenses relating to filing, or failing to file, the returns described in this paragraph)
    23 (“Tax Expenses”), shall be paid out of the Settlement Fund. In all events, Released
    24 Defendants and their counsel shall have no liability or responsibility for the Taxes or
    25 the Tax Expenses. The Escrow Agent shall indemnify and hold each of the Released
    26 Defendants and their counsel harmless for Taxes and Tax Expenses (including,
    27 without limitation, Taxes payable by reason of any such indemnification). Taxes and
    28 Tax Expenses shall be treated as, and considered to be, a cost of administration of the

                                                 - 31 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15568 Page 34 of
                                      113



     1 Settlement Fund and shall be timely paid by the Escrow Agent out of the Settlement
     2 Fund without prior order from the Court, and the Escrow Agent shall be authorized
     3 (notwithstanding anything in this Agreement to the contrary) to withhold from
     4 distribution to Settlement Class Members any funds necessary to pay such amounts,
     5 including the establishment of adequate reserves for any Taxes and Tax Expenses (as
     6 well as any amounts that may be required to be withheld under Treas. Reg. § 1.468B-
     7 2(l)(2)). Neither the Released Defendants nor their counsel are responsible nor shall
     8 they have any liability for any Taxes or Tax Expenses. The Parties agree to cooperate
     9 with the Escrow Agent, each other, and their tax attorneys and accountants to the
    10 extent reasonably necessary to carry out the provisions of this paragraph of the
    11 Agreement.
    12         2.    Released Defendants are not and shall not be obligated to compute,
    13 estimate or pay any taxes on behalf of any Plaintiff, any Settlement Class Member,
    14 Class Counsel, and/or the Escrow Agent. Defendants do not make and have not made
    15 any representations regarding the taxability of any Refunds made pursuant to this
    16 Agreement or the Settlement. Any income or other tax, including any interest,
    17 penalties, or other payment obligations ultimately determined to be payable from or
    18 with respect to any payments made pursuant to the Agreement or the Settlement, as
    19 well as any state or federal reporting obligations imposed on Plaintiffs and Settlement
    20 Class Members arising from the Settlement, shall not be Defendants’ responsibility
    21 and Defendants shall have no liability with respect to any such matters.
    22 VII. REQUESTS FOR EXCLUSION
    23         1.    The Notices will provide instructions regarding the procedures that must
    24 be followed to opt out of the Settlement Class pursuant to Fed. R. Civ. P.
    25 23(c)(2)(B)(v). The Parties agree that, to opt out validly from the Settlement Class, a
    26 Settlement Class Member must personally sign and submit a written request to opt out
    27 stating “I wish to exclude myself from the Settlement Class in In re Morning Song
    28 Bird Food Litigation” (or substantially similar clear and unambiguous language) to

                                                - 32 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15569 Page 35 of
                                      113



     1 the Settlement Administrator on or before the Opt-Out Deadline. That written request
     2 also shall contain: (a) the Settlement Class Member’s printed name, address, and
     3 telephone number; (b) a statement that the Settlement Class Member is a Settlement
     4 Class Member; and (c) the Morning Song Bird Food purchased with approximate
     5 dates, retailers, product type, and purchase price. The Settlement Administrator shall
     6 provide copies of all opt out requests to Class Counsel and Defendants’ Counsel
     7 within seven (7) days of the receipt of each such request.
     8        2.     All Settlement Class Members who do not timely and validly opt out of
     9 the Settlement Class shall in all respects be bound by all terms of this Agreement and
    10 the Court’s Final Order and Judgment upon the Effective Date. Group opt outs,
    11 including “mass” or “class” opt outs, are strictly prohibited.
    12        3.     Any Settlement Class Member who elects to opt out pursuant to this
    13 Section may not also object to the Settlement, pursuant to Section VIII of this
    14 Agreement. Any Settlement Class Member who elects to object pursuant to
    15 Section VIII cannot opt out pursuant to this Section.
    16        4.     Not later than seven (7) days before the Fairness Hearing, the Settlement
    17 Administrator shall file with the Court a list of those Persons who have timely and
    18 validly excluded themselves from the Settlement.
    19        5.     The Settlement Administrator and the Parties shall promptly send copies
    20 of any requests for exclusion, objections, and related correspondence to each other.
    21 VIII. OBJECTIONS TO THE SETTLEMENT
    22        1.     The Notices will provide instructions regarding the procedures that must
    23 be followed to object to the Settlement pursuant to Fed. R. Civ. P. 23(e)(5). Provided
    24 that a Settlement Class Member has not submitted a written request to opt out, as set
    25 forth above in Section VII, such Settlement Class Member may present written
    26 objections, if any, explaining why he or she believes the Settlement should not be
    27 approved by the Court as fair, reasonable, and adequate. No later than such date as is
    28 ordered by the Court, a Settlement Class Member who wishes to object to any aspect

                                                - 33 -              3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15570 Page 36 of
                                      113



     1 of the Settlement must file with the Court a written statement of the objection, which
     2 must include a detailed statement of the Settlement Class Member’s objection(s), as
     3 well as the specific reasons, if any, for each such objection, including any evidence
     4 and legal authority the Settlement Class Member wishes to bring to the Court’s
     5 attention. That written statement also must contain the Settlement Class Member’s
     6 printed name, address, telephone number, and Morning Song Bird Food product
     7 purchases forming the basis of the Settlement Class Member’s inclusion in the
     8 Settlement Class, and any other supporting papers, materials, or briefs the Settlement
     9 Class Member wishes the Court to consider when reviewing the objection.
    10         2.     A Settlement Class Member may object on his or her own behalf or
    11 through a lawyer hired at that Settlement Class Member’s own expense, provided the
    12 Settlement Class Member has not submitted a written request to opt out, as set forth in
    13 Section VII of this Agreement. The objection must state whether it applies only to the
    14 objector, to a specific subset of the Settlement Class, or to the entire Settlement Class,
    15 and must state with specificity the grounds for the objection. Lawyers asserting
    16 objections on behalf of Settlement Class Members must file a notice of appearance
    17 with the Court by the date set forth in the Preliminary Approval Order or as the Court
    18 otherwise may direct.
    19         3.     A Settlement Class Member (or counsel individually representing him or
    20 her, if any) seeking to make an appearance at the Fairness Hearing must file with the
    21 Court, by the date set forth in the Preliminary Approval Order, a written notice of his
    22 or her intent to appear at the Fairness Hearing, in accordance with the requirements set
    23 forth in the Preliminary Approval Order, or by such time and in such manner as the
    24 Court may otherwise direct.
    25         4.     Unless the Court directs otherwise, any Settlement Class Member who
    26 fails to comply with this Section of the Agreement, shall waive and forfeit any and all
    27 rights he or she may have to object to the Settlement and/or to appear and be heard on
    28 his or her objection at the Fairness Hearing.

                                                 - 34 -                3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15571 Page 37 of
                                      113



     1         5.     Any Settlement Class Member who intends to object to the fairness of the
     2 Settlement, Class Counsel’s request for Attorneys’ Fees and Expenses, or Plaintiffs’
     3 request for Service Awards must do so in writing on or before the Objection Date, and
     4 in accordance with all the requirements set forth in the Preliminary Approval Order.
     5         6.     The Parties shall request that any Settlement Class Member who fails to
     6 comply with the Preliminary Approval Order shall waive and forfeit any and all rights
     7 that he or she may have to be heard, appear separately, and/or to object, and shall be
     8 bound by all the terms of this Agreement and by all proceedings, orders and
     9 judgments, including, but not limited to, the release of the Plaintiffs’ Released Claims.
    10         7.     The Parties shall request that any Person filing an objection shall, by
    11 doing so, submit himself or herself to the exclusive jurisdiction and venue of the
    12 Court, and shall agree to be subject to discovery by the Parties with respect to both the
    13 objection and any objections to other class action settlements lodged by the objector.
    14 IX.     COURT APPROVAL OF THE SETTLEMENT
    15         1.     The Parties and their respective counsel agree to cooperate fully with one
    16 another and to take all actions and steps as reasonably necessary in seeking and
    17 obtaining Court approval of the Settlement and in the execution of such documents as
    18 are reasonably necessary and appropriate to obtain approval of and to implement the
    19 Agreement.
    20         2.     On or before December 7, 2018, and in compliance with the Court’s
    21 order (ECF 509), the Parties shall file this Agreement with the Court and move the
    22 Court for preliminary approval, including issuance of a proposed Preliminary
    23 Approval Order, substantially in the form attached as Exhibit F.
    24         3.     The Parties shall request that the Fairness Hearing be set at least
    25 one hundred (100) days after the Court’s Preliminary Approval Order is entered. The
    26 Parties agree that the Fairness Hearing may be rescheduled or postponed without
    27 resending the Notices.
    28

                                                 - 35 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15572 Page 38 of
                                      113



     1         4.     Class Counsel shall file with the Court a Final Approval Motion seeking
     2 entry of the Final Order and Judgment on or before the deadline set forth in the
     3 Court’s Preliminary Approval Order.
     4 X.      ATTORNEYS’ FEES AND EXPENSES AND SERVICE
               AWARDS
     5
               1.     After preliminary approval of the Settlement, Class Counsel may apply to
     6
         the Court for an award of Attorneys’ Fees and Expenses and for Service Awards for
     7
         Plaintiffs in recognition of their time and service to the Settlement Class. Class
     8
         Counsel shall file any application by the deadline set forth in the Preliminary
     9
         Approval Order.
    10
               2.     Any award of Attorneys’ Fees and Expenses shall not increase the
    11
         Settlement Amount. Service Awards shall be paid from the Settlement Fund and are in
    12
         addition to any Refunds for which Plaintiffs may be eligible under this Agreement.
    13
               3.     Any award of Attorneys’ Fees and Expenses and any Service Award shall
    14
         be paid as set forth in Section VI.B.1 of this Agreement within ten (10) business days
    15
         of entry by the Court of the order awarding Attorneys’ Fees and Expenses and/or
    16
         Service Awards. If, after payment of the Attorneys’ Fees and Expenses and/or Service
    17
         Awards pursuant to this paragraph, the award of Attorneys’ Fees and Expenses and/or
    18
         Service Awards is disapproved or reduced or if the Agreement is terminated, Class
    19
         Counsel shall, within ten (10) business days, repay the Attorneys’ Fees and Expenses
    20
         and the Service Awards to the Settlement Fund in an amount consistent with such
    21
         disapproval or reduction.
    22
               4.     Any award of Attorneys’ Fees and Expenses and any Service Award shall
    23
         be separate from the Settlement, and approval of the Settlement shall not be
    24
         contingent upon an award of Attorneys’ Fees and Expenses or any Service Award at
    25
         all or in any particular amount. If the Court reduces or disapproves Class Counsel’s
    26
         request for an award of Attorneys’ Fees and Expenses and/or Service Awards, that
    27
         shall not be grounds to terminate the Settlement.
    28

                                                 - 36 -              3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15573 Page 39 of
                                      113



     1         5.    Plaintiffs and Class Counsel shall have the right to appeal the Court’s
     2 determination as to the amount of any award of Attorneys’ Fees and Expenses and of
     3 any Service Award.
     4         6.    Other than as stated in this Settlement with respect to establishing the
     5 Settlement Fund, Plaintiffs release the Released Defendants (as defined below) and
     6 the Released Defendants shall have no responsibility for and no liability with respect
     7 to any Attorneys’ Fees and Expenses award or the allocation of any Attorneys’ Fees
     8 and Expenses among Class Counsel and/or any other person who may assert a claim
     9 to Attorneys’ Fees and Expenses.
    10 XI.     DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY
    11         1.    Except as expressly admitted in Scotts’ 2012 plea to a misdemeanor
    12 violation of the Federal Insecticide, Fungicide, and Rodenticide Act, Scotts: (a) has
    13 denied, and continues to deny, that Scotts has committed any act or omission giving
    14 rise to any liability or violation of law; (b) has expressly denied, and continues to
    15 deny, each of the claims alleged by Plaintiffs in the Action, along with all the charges
    16 of wrongdoing or liability against Scotts arising out of any of the conduct, statements,
    17 acts, or omissions that were alleged, or that could have been alleged, in the Action;
    18 (c) has denied, and continues to deny, among other allegations, the allegations that
    19 Plaintiffs or the Settlement Class have suffered any damage, that Plaintiffs or the
    20 Settlement Class are entitled to full refunds of their purchases of Morning Song Bird
    21 Food, or that Plaintiffs or the Settlement Class were harmed by any conduct alleged in
    22 the Action or that could have been alleged in the Action; (d) has asserted, and
    23 continues to assert, that its conduct was at all times proper, and believes that the
    24 evidence developed to date supports Scotts’ position that it acted properly at all times
    25 and that the Action is without merit; (e) maintains that it has meritorious defenses to
    26 all claims alleged in the Action; and (f) enters into this Agreement subject to and
    27 without waiving any personal jurisdiction defenses asserted in the litigation.
    28

                                                - 37 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15574 Page 40 of
                                      113



     1         2.    Mr. Hagedorn has denied, and continues to deny, that he has committed
     2 any act or omission giving rise to any liability or violation of law. Mr. Hagedorn has
     3 expressly denied, and continues to deny, each of the claims alleged by Plaintiffs in the
     4 Action, along with all the charges of wrongdoing or liability against him arising out of
     5 any of the conduct, statements, acts, or omissions that were alleged, or that could have
     6 been alleged, in the Action. Mr. Hagedorn also has denied, and continues to deny,
     7 among other allegations, the allegations that Plaintiffs or the Settlement Class have
     8 suffered any damage, that Plaintiffs or the Settlement Class are entitled to full refunds
     9 of their purchases of Morning Song Bird Food, or that Plaintiffs or the Settlement
    10 Class were harmed by any conduct alleged in the Action or that could have been
    11 alleged in the Action. Mr. Hagedorn has asserted, and continues to assert, that his
    12 conduct was at all times proper, and believes that the evidence developed to date
    13 supports his position that he acted properly at all times and that the Action is without
    14 merit. In addition, Mr. Hagedorn maintains that he has meritorious defenses to all
    15 claims alleged in the Action and enters into this Agreement subject to and without
    16 waiving any personal jurisdiction defenses asserted in the litigation.
    17         3.    As set forth below, neither the Settlement nor any of the terms of this
    18 Agreement shall constitute an admission or finding of any fault, liability, wrongdoing,
    19 or damage whatsoever or any infirmity in the defenses that Defendants have, or could
    20 have, asserted. Defendants are entering into this Agreement solely to eliminate the
    21 burden and expense of further litigation. Defendants have determined that it is
    22 desirable and beneficial to them that the Action be settled in the manner and upon the
    23 terms and conditions set forth in this Agreement.
    24 XII. PLAINTIFFS’ CLAIMS AND THE BENEFITS OF SETTLEMENT
    25         1.    Class Counsel believes that the Plaintiffs’ claims have merit based on
    26 proceedings to date, but Class Counsel acknowledges that Defendants would continue
    27 to assert legal and factual defenses to the claims made in the Action.
    28

                                                 - 38 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15575 Page 41 of
                                      113



     1         2.    Plaintiffs and Class Counsel recognize and acknowledge the expense and
     2 length of continued proceedings necessary to prosecute the Action against Defendants
     3 through trial and through appeals. Plaintiffs and Class Counsel also have taken into
     4 account the uncertain outcome and the risk of any litigation, especially in complex
     5 actions such as this Action, as well as the difficulties and delays inherent in such
     6 litigation. Plaintiffs and Class Counsel also acknowledge the inherent problems of
     7 proof of, and possible defenses to, the claims asserted in the Action.
     8         3.    Based on their evaluation, Plaintiffs and Class Counsel have determined
     9 that the Settlement set forth in this Agreement confers substantial benefits upon the
    10 Settlement Class and is in the best interests of the Settlement Class.
    11 XIII. RELEASES
    12         1.    As of the Effective Date, the Action shall be dismissed with prejudice
    13 against all Defendants.
    14         2.    As of the Effective Date, any and all claims of every nature and
    15 description whatsoever, whether direct, derivative or brought in any other capacity,
    16 whether class or individual, ascertained or unascertained, suspected or unsuspected,
    17 asserted or unasserted, accrued or unaccrued, existing or claimed to exist, known and
    18 unknown, foreseen or unforeseen, fixed or contingent, liquidated or not liquidated, in
    19 law or equity that have been or could have been asserted against any of the Released
    20 Defendants (as defined below), in any court, tribunal, or proceeding (including, but
    21 not limited to, any claims arising under federal, state, or common law and any
    22 statutory claims), by or on behalf of Releasing Plaintiffs and Settlement Class
    23 Members (as defined below), related to, arising from, or based upon, in whole or in
    24 part, the manufacture, sale, marketing, business operations, communications,
    25 transactions, or any other activity relating to Morning Song Bird Food or the
    26 manufacture or sale of wild bird food by any Scotts affiliate or the litigation or
    27 defense of this Action (“Plaintiffs’ Released Claims”) shall be released, fully
    28 discharged, waived, and finally terminated. This release shall include the release of

                                                - 39 -              3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15576 Page 42 of
                                      113



     1 Unknown Claims (as defined below). For avoidance of doubt, Plaintiffs’ Released
     2 Claims shall not include the right to enforce the terms of the Settlement or this
     3 Agreement, Preliminary Approval Order, Final Order and Judgment, and other orders
     4 or judgments issued by the Court relating to Notice or the Settlement.
     5         3.     “Released Defendants” means each and all of the Defendants and
     6 Defendants’ Counsel and, to the fullest extent permissible under law, each of their
     7 respective current and former employees, fiduciaries, control persons, general or
     8 limited partners or partnerships, joint ventures, member firms, limited liability
     9 companies, parents, subsidiaries, divisions, affiliates, associated entities, stockholders,
    10 principals, officers, managers, directors, managing directors, members, managing
    11 members, managing agents, predecessors, predecessors-in-interest, successors,
    12 successors-in-interest, assigns, advisors, consultants, attorneys, personal or legal
    13 representatives, accountants, insurers (and anyone whom any of them may have an
    14 obligation to indemnify regarding the subject matter of the Action), coinsurers,
    15 reinsurers, family members, spouses, heirs, trusts, trustees, executors, estates,
    16 administrators, beneficiaries, foundations, agents, and associates of each and all of the
    17 foregoing.
    18         4.     “Releasing Plaintiffs and Settlement Class Members” means every
    19 current and former plaintiff and each Settlement Class Member, in their individual or
    20 representative capacities, and Class Counsel, and their respective heirs, agents,
    21 attorneys, trusts, executors, estates, assigns, representatives, spouses, family members,
    22 or anyone claiming injury on their behalf.
    23         5.     “Unknown Claims” means any of Plaintiffs’ Released Claims that any
    24 Releasing Plaintiff or Settlement Class Member does not know or suspect to exist in
    25 his or her favor at the time of the release, which, if known by him or her, might have
    26 affected his or her settlement with and release of the Released Defendants, or might
    27 have affected his or her decision not to object to this Settlement or seek exclusion
    28 from this Settlement. With respect to any and all Plaintiffs’ Released Claims, the

                                                  - 40 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15577 Page 43 of
                                      113



     1 Parties stipulate and agree that, upon the Effective Date, Plaintiffs shall expressly
     2 waive and relinquish and each of the Settlement Class Members shall be deemed to
     3 have, and by operation of the Final Order and Judgment shall have, expressly waived
     4 and relinquished, to the fullest extent permitted by law, the provisions, rights, and
     5 benefits of any state, federal or foreign law or principle of common law, which may
     6 have the effect of limiting the release set forth herein. This includes a waiver by the
     7 Releasing Plaintiffs and Settlement Class Members of any rights pursuant to section
     8 1542 of the California Civil Code (or any similar, comparable, or equivalent provision
     9 of any federal, state, or foreign law, or principle of common law), which provides:
    10         A general release does not extend to claims which the creditor does not
               know or suspect to exist in his or her favor at the time of executing the
    11         release, which if known by him or her must have materially affected
               his or her settlement with the debtor.
    12
         Releasing Plaintiffs and Settlement Class Members may hereafter discover facts in
    13
         addition to or different from those which he, she or it now knows or believes to be true
    14
         with respect to the subject matter of the Plaintiffs’ Released Claims, but Plaintiffs
    15
         shall expressly settle and release and each Settlement Class Member, upon the
    16
         Effective Date, shall be deemed to have, and by operation of the Final Order and
    17
         Judgment shall have, fully, finally, and forever settled and released any and all
    18
         Plaintiffs’ Released Claims, without regard to the subsequent discovery or existence
    19
         of such different or additional facts. Plaintiffs acknowledge, and the Settlement Class
    20
         Members shall be deemed by operation of the Final Order and Judgment to have
    21
         acknowledged, that the foregoing waiver was separately bargained for and a key
    22
         element of the Settlement of which this Release is a part.
    23
               6.     Upon the Effective Date, the Agreement shall be the sole and exclusive
    24
         remedy for any and all of Plaintiffs’ Released Claims, including Unknown Claims, by
    25
         any and all of Releasing Plaintiffs and Settlement Class Members against any and all
    26
         Released Defendants. No Released Defendant shall be subject to liability of any kind
    27
         to any Releasing Plaintiff or Settlement Class Member with respect to any of
    28

                                                  - 41 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15578 Page 44 of
                                      113



     1 Plaintiffs’ Released Clams. Upon the Effective Date, and subject to fulfillment of all
     2 of the terms of this Agreement, each and every Releasing Plaintiff and Settlement
     3 Class Member shall be permanently barred and enjoined from initiating, asserting
     4 and/or prosecuting any of Plaintiffs’ Released Claim, including any Unknown Claim,
     5 against the Released Defendants in any court or any forum.
     6         7.     On the Effective Date, each of the Released Defendants shall all release,
     7 discharge, and waive any and all claims (including Defendants’ Unknown Claims)
     8 related to the institution, prosecution, or settlement of the Action other than to enforce
     9 the terms of the Settlement or this Agreement, Preliminary Approval Order, Final
    10 Order and Judgment, and other orders or judgments issued by the Court relating to
    11 Notice or the Settlement (“Defendants’ Released Claims”), against every current and
    12 former plaintiff, each Settlement Class Member, and Class Counsel (“Released
    13 Plaintiffs and Settlement Class Members”). “Defendants’ Unknown Claims” means
    14 any of Defendants’ Released Claims that Released Defendants do not know or suspect
    15 to exist in their favor at the time of the release, which, if known by them, might have
    16 affected their decision to settle with and release the Defendants’ Released Claims
    17 against the Released Plaintiffs and Settlement Class Members. Released Defendants
    18 acknowledge that they have been informed by Defendants’ Counsel of section 1542 of
    19 the California Civil Code and expressly waive and relinquish any rights or benefits
    20 available to them under it and any similar state statute.
    21         8.     The Parties agree that the Court shall retain exclusive and continuing
    22 jurisdiction over all Parties, the Action, and this Agreement to resolve any dispute that
    23 may arise regarding this Agreement or in relation to this Action, including any dispute
    24 regarding validity, performance, interpretation, administration, enforcement,
    25 enforceability, or termination of the Agreement.
    26
    27
    28

                                                 - 42 -                3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15579 Page 45 of
                                      113



     1 XIV. MODIFICATION OR TERMINATION OF THIS
               AGREEMENT
     2
               1.     The terms and provisions of this Agreement may be amended, modified,
     3
       or expanded by written agreement of all the Parties and approval of the Court;
     4
       provided, however, that after entry of the Final Order and Judgment, the Parties may
     5
       by written agreement effect such amendments, modifications, or expansions of this
     6
       Agreement and its implementing documents (including exhibits hereto) without
     7
       further notice to the Settlement Class or approval by the Court if such changes are
     8
       consistent with the Court’s Final Order and Judgment and do not limit the rights of
     9
       Settlement Class Members.
    10
               2.     This Agreement shall terminate at the discretion of either Defendants or
    11
       Plaintiffs, if: (a) the Court, or any appellate court(s), rejects, modifies, or denies
    12
       approval of any portion of the proposed Settlement that the terminating Party in its (or
    13
       their) judgment reasonably determine(s) is material, including, without limitation, the
    14
       terms of relief, the findings, or conclusions of the Court, the provisions relating to
    15
       Notice, the definition of the Settlement Class, and/or the terms of the Release; or
    16
       (b) the Court, or any appellate court(s), does not enter or completely affirm, or alters,
    17
       narrows or expands, any portion of the Final Order and Judgment, or any of the
    18
       Court’s findings of fact or conclusions of law, that the terminating Party in its (or
    19
       their) judgment reasonably determine(s) is material. The terminating Party must
    20
       exercise the option to withdraw from and terminate this Agreement, as provided in
    21
       this Section XIV, by a signed writing served on the other Parties no later than thirty
    22
       (30) days after receiving notice of the event prompting the termination.
    23
               3.     This Agreement shall terminate at the discretion of Defendants if 1,000
    24
       or more Settlement Class Members choose to opt out of the Settlement or if
    25
       Settlement Class Members whose total amount of purchases of Morning Song Bird
    26
       Food during the Class Period exceeds $100,000 choose to opt out of the Settlement. In
    27
       either instance, Defendants may, but are not obligated to, terminate the Settlement.
    28

                                                 - 43 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15580 Page 46 of
                                      113



     1         4.     The Parties agree that the definition and scope of “Retailer Records” (as
     2 set forth in this Agreement) is a material term and a key element of the Settlement. To
     3 the extent there is any departure from the definition and scope of “Retailer Records,”
     4 Defendants may, but are not obligated to, terminate the Settlement.
     5         5.     In the event of termination of the Settlement, and consistent with the
     6 applicable evidentiary rules, neither the existence of this Agreement and the term
     7 sheet nor their contents shall be admissible in evidence or shall be referred to for any
     8 purpose in the Action or in any other proceeding. Further, in such event, the Parties
     9 shall be restored to their respective positions status quo ante, and this Agreement and
    10 all negotiations, transactions, and proceedings in connection herewith shall not be
    11 deemed to prejudice in any way their respective positions, and Defendants shall not be
    12 precluded from challenging whether the case may proceed as a class action, from
    13 challenging whether the Court has personal jurisdiction over Defendants, or from
    14 asserting any other argument, defense, or position.
    15         6.     If an option to terminate this Agreement arises under Section XIV.1–.3
    16 above, neither Defendants nor Plaintiffs are required for any reason or under any
    17 circumstance to exercise that option and any exercise of that option shall be in good
    18 faith. If, but only if, this Agreement is terminated pursuant to Section XIV.1, .2, or .3,
    19 then:
    20                (a)    This Agreement shall be null and void and shall have no force or
    21 effect, and no Party shall be bound by any of its terms, except for the terms of
    22 Section XIV.5;
    23                (b)    The Parties shall petition the Court to have any stay orders lifted;
    24                (c)    All of the provisions of this Agreement, and all negotiations,
    25 statements, and proceedings relating to it, shall be without prejudice to the rights of
    26 Defendants, Plaintiffs, or any Settlement Class Member, all of whom shall be restored
    27 to their respective positions existing immediately before the execution of this
    28 Agreement, except that the Parties shall cooperate in requesting that the Court set a

                                                 - 44 -                3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15581 Page 47 of
                                      113



     1 new scheduling order such that no Party’s substantive or procedural rights are
     2 prejudiced by the settlement negotiations and proceedings;
     3               (d)    The Parties expressly and affirmatively reserve all claims,
     4 defenses, arguments, and motions as to all claims that have been or might later be
     5 asserted in the Action;
     6               (e)    Plaintiffs and all other Settlement Class Members expressly and
     7 affirmatively reserve and do not waive all motions as to, and arguments in support of,
     8 all claims, causes of action or remedies that have been or might later be asserted in the
     9 Action;
    10               (f)    Defendants expressly and affirmatively reserve and do not waive
    11 all motions as to, and arguments in support of, any defense to all claims, causes of
    12 action or remedies that have been or might later be asserted in the Action;
    13               (g)    Neither this Agreement, the fact of its having been entered into,
    14 nor the negotiations leading to it shall be offered into evidence for any purpose
    15 whatsoever;
    16               (h)    Any settlement-related order(s) or judgment(s) entered in this
    17 Action after the date of execution of this Agreement shall be deemed vacated and shall
    18 be without any force or effect;
    19               (i)    Scotts shall bear all reasonable and necessary costs incurred by the
    20 Settlement Administrator in connection with the implementation of this Settlement up
    21 until its termination, including the Initial Costs Cap and any other Notice and
    22 Administration Expenses agreed to by the Parties or ordered by the Court. Neither the
    23 Plaintiffs nor Class Counsel shall be responsible for any such settlement-related costs;
    24 and
    25               (j)    Within five (5) business days, any funds in the Settlement Fund
    26 Account, including any interest accrued, shall revert to Scotts, minus incurred Notice
    27 and Administration Expenses.
    28

                                                 - 45 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15582 Page 48 of
                                      113



     1          7.    Notwithstanding the terms of Section XIV.6 of this Agreement, if a
     2 Settlement Class Member has (a) timely submitted a valid Claim Form, and
     3 (b) received any Refund or any compensation pursuant to the Agreement prior to its
     4 termination or invalidation, such a Settlement Class Member and Defendants shall be
     5 bound by the terms of their respective Releases set forth in Section XIII, which terms
     6 shall survive termination or invalidation of the Agreement.
     7 XV. REPRESENTATIONS AND WARRANTIES
     8          1.    Class Counsel warrant and represent that: (a) they are expressly
     9 authorized by Plaintiffs to enter into this Agreement and sign this Agreement on
    10 behalf of Plaintiffs; and (b) they are seeking to protect the interests of the Settlement
    11 Class.
    12          2.    Class Counsel further represents that Plaintiffs shall remain and serve as
    13 representatives of the Settlement Class until the terms of this Agreement are
    14 effectuated, this Agreement is terminated in accordance with its terms, or the Court at
    15 any time determines that said Plaintiffs cannot represent the Settlement Class.
    16          3.    Each Defendant warrants and represents that the individual signing this
    17 Agreement on its or his behalf is authorized to enter into and sign the Agreement on
    18 behalf of that Defendant.
    19          4.    The Parties acknowledge and agree that they have and will not give any
    20 opinion concerning the tax consequences of the proposed Settlement to Settlement
    21 Class Members, nor are any representations or warranties in this regard made by
    22 virtue of this Agreement. Each Settlement Class Member’s tax obligations, and the
    23 determination thereof, are the sole responsibility of the Settlement Class Member, and
    24 it is understood that the tax consequences may vary depending on the particular
    25 circumstances of each individual Settlement Class Member.
    26
    27
    28

                                                 - 46 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15583 Page 49 of
                                      113



     1 XVI. GENERAL MATTERS AND RESERVATIONS
     2        1.     Parties and their respective counsel agree to use their best efforts to have
     3 any collateral attack upon this Agreement or the Settlement promptly dismissed or
     4 rejected.
     5        2.     The Parties and their respective counsel shall cooperate with each other,
     6 act in good faith, and use their reasonable best efforts to ensure the timely and
     7 expeditious administration and implementation of the Agreement and to minimize the
     8 costs and expenses incurred therewith. The Parties agree to reasonably cooperate to
     9 submit required forms or implement the Agreement in a manner that minimizes
    10 unnecessary tax burdens on the Defendants.
    11        3.     The Parties further agree, subject to Court approval as needed, to
    12 reasonable extensions of time to carry out any of the provisions of the Agreement. In
    13 the event the Parties are unable to reach agreement on the form or content of any
    14 document needed to implement the Agreement, or on any supplemental provisions
    15 that may become necessary to effectuate the terms of this Agreement, the Parties may
    16 seek the assistance of the Court to resolve such disagreement.
    17        4.     Except with respect to Scotts’ agreement to deposit the first installment
    18 of the Settlement Amount as set forth in Section VI.A.1, Defendants’ obligation to
    19 implement the Settlement described in this Agreement is and shall be contingent upon
    20 each of the following:
    21               (a)   Entry by the Court of the Final Order and Judgment approving the
    22 Settlement;
    23               (b)   The occurrence of the Effective Date; and
    24               (c)   The satisfaction of any other conditions set forth in this
    25 Agreement.
    26        5.     The Parties and their counsel agree to keep the existence and contents of
    27 this Agreement confidential until the date on which the Motion for Preliminary
    28 Approval is filed; provided, however, that this Section shall not prevent Defendants

                                                 - 47 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15584 Page 50 of
                                      113



     1 from disclosing such information, prior to the date on which the Motion for
     2 Preliminary Approval is filed, to state and federal agencies, independent accountants,
     3 actuaries, advisors, financial analysts, insurers, or lawyers. The Parties and their
     4 counsel may also disclose the existence and contents of this Agreement to Persons
     5 (such as experts, courts, co-counsel, and/or administrators) to whom the Parties agree
     6 disclosure must be made in order to effectuate the terms and conditions of this
     7 Agreement.
     8         6.    This Agreement, complete with its Exhibits and any subsequent
     9 amendments thereto filed with the Court, sets forth the entire agreement among the
    10 Parties with respect to its subject matter, and it may not be altered, amended, or
    11 modified except by written instrument executed by Class Counsel and Defendants’
    12 Counsel. The Parties expressly acknowledge that no other agreements, arrangements,
    13 or understandings not expressed in this Agreement or the documents filed with the
    14 Court exist among or between them, and that in deciding to enter into this Agreement,
    15 they have relied solely upon their own judgment and knowledge. This Agreement and
    16 the accompanying documents filed with the Court supersede any prior agreements,
    17 understandings, or undertakings (written or oral) by and between the Parties regarding
    18 the subject matter of this Agreement, including the August 17, 2018 term sheet
    19 between the Parties.
    20         7.    This Agreement and any amendments thereto, and any dispute arising out
    21 of or related to this Agreement, shall be governed by and interpreted according to the
    22 Federal Rules of Civil Procedure and applicable jurisprudence relating thereto, and the
    23 laws of the State of California notwithstanding its conflict of law provisions.
    24         8.    Any disagreement and/or action to enforce this Agreement shall be
    25 commenced and maintained only in the United States District Court for the Southern
    26 District of California.
    27         9.    Whenever this Agreement requires or contemplates that one of the Parties
    28 shall or may give notice to the other, notice shall be provided by e-mail and/or next-

                                                - 48 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15585 Page 51 of
                                      113



     1 day (excluding Saturdays, Sundays and federal holidays) express delivery service as
     2 follows:
     3            If to Defendants, then to:
     4                  Jones Day
                        4655 Executive Drive, Suite 1500
     5
                        San Diego, CA 92121.3134
     6                  Telephone: 858-314-1200
     7            If to Plaintiffs and/or the Settlement Class, then to:
     8                  Robbins Geller Rudman & Dowd LLP
     9                  655 West Broadway, Suite 1900
                        San Diego, CA 92101
    10                  Telephone: 800-449-4900
    11
                  10.   All time periods in this Agreement shall be computed in calendar days
    12
         unless otherwise expressly provided. In computing any period of time in this
    13
         Agreement or by order of the Court, the day of the act or event shall not be included.
    14
         The last day of the period shall be included, unless it is a Saturday, a Sunday, or a
    15
         federal holiday, or, when the act to be done is the filing of a paper in court, a day on
    16
         which the Court is closed, in which case the period shall run until the end of the next
    17
         day that is not one of the aforementioned days. As used in this Agreement, “federal
    18
         holiday” includes holidays designated in Fed. R. Civ. P. 6(a) or by the clerk of the
    19
         Court.
    20
                  11.   The Parties reserve the right, subject to the Court’s approval, to agree to
    21
         any reasonable extensions of time that might be necessary to carry out any of the
    22
         provisions of this Agreement.
    23
                  12.   Plaintiffs, Class Counsel, Defendants, and Defendants’ Counsel shall not
    24
         be deemed to be the drafter of this Agreement or of any particular provision or the
    25
         Exhibits, nor shall they argue that any particular provision should be construed against
    26
         its drafter. All Parties agree that this Agreement and its Exhibits were drafted by
    27
         counsel for the Parties during extensive arm’s-length negotiations. No parol or other
    28

                                                    - 49 -                 3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15586 Page 52 of
                                      113



     1 evidence may be offered to explain, construe, contradict, or clarify the Agreement’s
     2 terms, the intent of the Parties or their counsel, or the circumstances under which this
     3 Agreement was made or executed.
     4         13.   The Parties expressly acknowledge and agree that this Agreement and its
     5 Exhibits, along with all related drafts, motions, pleadings, conversations, negotiations,
     6 related notes, and correspondence, constitute an offer of compromise and a
     7 compromise within the meaning of Federal Rule of Evidence 408 and any equivalent
     8 rule of evidence in any state or territory.
     9         14.   Plaintiffs expressly affirm that the allegations contained in each of their
    10 Complaints were made in good faith, but consider it desirable for the Action to be
    11 settled and dismissed only because of the substantial benefits that the Settlement will
    12 provide to Settlement Class Members.
    13         15.   The Parties agree that Plaintiffs and Defendants and their respective
    14 counsel in the Action complied with the provisions of Federal Rule of Civil Procedure
    15 11 with respect thereto, and shall request a Final Order and Judgment reflecting such
    16 compliance.
    17         16.   The Parties agree not to disparage each other regarding the Action or the
    18 Settlement, provided, however, that discussing publicly available information shall not
    19 constitute disparagement under this provision.
    20         17.   The Parties agree that the Agreement was reached voluntarily after
    21 consultation with competent legal counsel.
    22         18.   Neither this Agreement, nor any act performed or document executed
    23 pursuant to or in furtherance of this Agreement is or may be deemed to be or may be
    24 used as an admission of, or evidence of, the validity of any of the Released Claims, or
    25 of any wrongdoing or liability of any Released Defendant or Released Plaintiff or
    26 Settlement Class Member; or is or may be deemed to be or may be used as an
    27 admission of, or evidence of, any fault or omission of any Released Defendant or
    28 Released Plaintiff or Settlement Class Member in any civil, criminal, regulatory, or

                                                 - 50 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15587 Page 53 of
                                      113



     1 administrative proceeding in any court, administrative agency or other tribunal. Nor
     2 shall this Agreement be deemed an admission by any Party as to the merits of any
     3 claim or defense.
     4         19.   This Agreement shall be binding upon, and inure to the benefit of, the
     5 successors, transferees, and assigns of Defendants, Plaintiffs, and Settlement Class
     6 Members.
     7         20.   The Parties, their successors and assigns, and their counsel undertake to
     8 implement the terms of this Agreement in good faith, and to use good faith in
     9 resolving any disputes that may arise in the implementation of the terms of this
    10 Agreement.
    11         21.   The waiver by one Party of any breach of this Agreement by another
    12 Party shall not be deemed a waiver of any prior or subsequent breach of this
    13 Agreement.
    14         22.   If one Party to this Agreement considers another Party to be in breach of
    15 its obligations under this Agreement, that Party must provide the breaching Party with
    16 written notice of the alleged breach and provide a reasonable opportunity to cure the
    17 breach before taking any action to enforce any rights under this Agreement.
    18         23.   This Agreement may be signed with an electronic or facsimile signature
    19 and in counterparts, each of which shall constitute a duplicate original.
    20         24.   In the event any one or more of the provisions contained in this
    21 Agreement shall for any reason be held to be invalid, illegal, or unenforceable in any
    22 respect, such invalidity, illegality, or unenforceability shall not affect any other
    23 provision if Defendants’ Counsel and Class Counsel mutually agree in writing to
    24 proceed as if such invalid, illegal, or unenforceable provision had never been included
    25 in this Agreement. Any such agreement shall be reviewed and approved by the Court
    26 before it becomes effective.
    27 //
       //
    28

                                                - 51 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15588 Page 54 of
                                      113



     1 DATED: December 7, 2018           ROBBINS GELLER RUDMAN
                                          & DOWD LLP
     2                                   JASON A. FORGE
                                         RACHEL L. JENSEN
     3                                   MICHAEL ALBERT
                                         RACHEL A. COCALIS
     4
     5
                                                    RACHEL L. JENSEN
     6
                                         655 West Broadway, Suite 1900
     7                                   San Diego, CA 92101
                                         Telephone: 619/231-1058
     8                                   619/231-7423 (fax)
     9                                   ROBBINS GELLER RUDMAN
                                          & DOWD LLP
    10                                   PAUL J. GELLER
                                         120 East Palmetto Park Road, Suite 500
    11                                   Boca Raton, FL 33432
                                         Telephone: 561/750-3000
    12                                   561/750-3364 (fax)
    13                                   DOWD & DOWD P.C.
                                         DOUGLAS P. DOWD
    14                                   ALEX R. LUMAGHI
                                         211 North Broadway, Suite 4050
    15                                   St. Louis, MO 63102
                                         Telephone: 314/621-2500
    16                                   314/621-2503 (fax)
    17                                   THE DRISCOLL FIRM, P.C.
                                         JOHN J. DRISCOLL
    18                                   CHRISTOPHER QUINN
                                         GREGORY PALS
    19                                   211 N. Broadway, Suite 4050
                                         St. Louis, MO 63102
    20                                   Telephone: 314/932-3232
                                         314/932-3233 (fax)
    21
                                         CLASS COUNSEL
    22
    23
    24
    25
    26
    27
    28

                                           - 52 -            3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15589 Page 55 of
                                      113
    Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15590 Page 56 of
                                          113
             

                '$7(''HFHPEHU    -21(6'$<
                                             (':$5'3$75,&.6:$1-5  
                
                                                                  
                                                                  
                
                                             ([HFXWLYH'ULYH6XLWH
                                            6DQ'LHJR&$
                                             7HOHSKRQH
                                             ID[ 
                 
                                            -21(6'$<
                                             -())5(<--21(6 DGPLWWHGpro hac vice 
                                            0$5-25,(3'8))< DGPLWWHGpro hac
                                             vice 
                                            &$67((/%256$< DGPLWWHGpro hac vice 
                                             -RKQ+0F&RQQHOO%OYG6XLWH
                                           &ROXPEXV2+
                                             7HOHSKRQH
                                            ID[ 
                 
                                           $WWRUQH\VIRU'()(1'$176
                                             7+(6&27760,5$&/(*52&203$1<
                                           $1'7+(6&2776&203$1<//&
        
           
         
                 '$7(''HFHPEHU   .,5./$1' (//,6//3
                                           0$5.+2/6&+(5
                                             6,(55$(/,=$%(7+
                                           <26()0$+022'
                                             $//,(2=8529,&+
               
                                                                 
                                                                  
               
                                             6RXWK+RSH6WUHHW
                                           /RV$QJHOHV&$
                                             7HOHSKRQH
                                            ID[ 
                 
                                           .,5./$1' (//,6//3
                                             0DUN5)LOLS DGPLWWHGpro hac vice 
                                           1RUWK/D6DOOH
                                             &KLFDJR,/
                                           7HOHSKRQH
                                              ID[ 
               
                                             $WWRUQH\VIRU'()(1'$17-$0(6
                                           +$*('251
             
        

            
             
                                                           FY-$+$*6
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15591 Page 57 of
                                      113




                        EXHIBIT A
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15592 Page 58 of
                                      113
                                                      EXHIBIT A – CLAIM FORM



             In re Morning Song Bird Food Litigation, Lead Case No. 3:12-cv-01592-JAH-AGS

      CLAIM FORM FOR PROOF OF PURCHASE REFUNDS OR CLAIM FORM REFUNDS

            Complete and submit this Claim Form for a Proof of Purchase Refund or Claim Form
      Refund by ___________.

               If you are submitting a claim for a Proof of Purchase Refund, you must complete
      Sections I and II below, and include proof of purchase. Proof of Purchase means an original or a
      copy of a sales receipt that shows the quantity of Morning Song Bird Food you purchased, the
      retailer your purchase was made from, the date of purchase, and the dollar amount of Morning
      Song Bird Food you purchased from November 1, 2005 to May 1, 2008.

             If you are submitting a claim for a Claim Form Refund because you do not have or
      cannot locate an original or copy of your sales receipt but you purchased Morning Song Bird
      Food products from November 1, 2005 to May 1, 2008, you must complete Sections I, II, III, and
      IV below.

             By signing and submitting this Claim Form, you are authorizing the Settlement
      Administrator to contact you for more information, if needed, to help evaluate your claim. All
      information you provide will be used only for purposes of administering this Settlement.

            Refunds will be issued after the Settlement’s Effective Date. Please save a copy of this
      completed Claim Form and your Proof of Purchase, if applicable, for your records.

 I.      CLAIMANT INFORMATION

      First Name:                               Last Name:

      Email Address:                           ____ Telephone Number:

      Mailing Address:

      City                                        State                      Zip Code

II.      CLAIM TYPE

      Check, as applicable:

      _____ I am seeking a Proof of Purchase Refund and am providing Proof of Purchase with this
            Claim Form. I certify that I have not received a refund for any of these purchases.

      _____ I am seeking a Claim Form Refund and am signing the Claim Form Affidavit below on
            this Claim Form. I certify that I have not received a refund for any of these purchases.

      Signed:                                                 Date:


                                                      -1-
                          Questions? Call [1-XXX-XXX-XXXX] toll free or visit [website]
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15593 Page 59 of
                                      113
                                                      EXHIBIT A – CLAIM FORM



  III.   CLAIM FORM REFUND INFORMATION

         If you are seeking a Claim Form Refund, you must sign Section IV below, and state the
  quantity of Morning Song Bird Food that you purchased, the likely retailer the purchase was
  made from, the approximate date or dates of purchase, and the dollar amount of Morning Song
  Bird Food purchased.

                                                         Quantity of Morning
  Approximate          Likely Retailer Where
                                                         Song Bird Food                Total Amount Paid
  Date of Purchase     Purchase Was Made
                                                         Purchased




  (Attach additional sheets if necessary)

   IV.   AFFIDAVIT (CLAIM FORM REFUND ONLY)

  I certify under penalty of perjury under the laws of the United States that the foregoing is
  true and correct.

  Signed:                                                  Date:



  STOP
  Before mailing did you:
      Sign Section II
      Include Proof of Purchase (Proof of Purchase Refunds only)
      Sign Section IV (Claim Form Refund only)


                  Mail this Claim Form and any Proof of Purchase by [DATE] to:

                               [Settlement Administrator address here]

                                                    Or

         Submit this Claim Form and any Proof of Purchase online at [website] by [DATE].




                                                   -2-
                       Questions? Call [1-XXX-XXX-XXXX] toll free or visit [website]
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15594 Page 60 of
                                      113




                         EXHIBIT B
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15595 Page 61 of
                                      113
                             EXHIBIT B – RETAILER RECORD CORRECTION FORM


          In re Morning Song Bird Food Litigation, Lead Case No. 3:12-cv-01592-JAH-AGS

          CORRECTION FORM REGARDING RETAILER-IDENTIFIED REFUNDS

      Complete and submit this form by __________________, only if your name or contact
       information is incorrect or if you are not the correct recipient and know who is. Please
       correct any incorrect name or contact information and/or identify the correct recipient and
       address for the Retailer-Identified Refund. You also may provide additional contact
       information (email address, telephone number) to authorize the Settlement Administrator to
       contact you if needed to process your Retailer-Identified Refund.

      Do not complete or submit this form if your name and contact information listed below is
       correct.

      Do not submit a Correction Form to modify the quantity of Morning Song Bird Food
       products purchased or the amount of those purchases, as detailed in the accompanying notice
       regarding Retailer-Identified Refunds.

      Submit a Claim Form for a Proof of Purchase Refund or a Claim Form Refund if you believe
       you are entitled to receive refunds of purchases in addition to those detailed in the
       accompanying Retailer-Identified Refund Notice.

                           YOUR RETAILER-IDENTIFIED REFUND
   Name                    [Information to be populated from Retailer Records]
   CORRECTED
   NAME OR
   REFUND
   RECIPIENT
   Address                 [Information to be populated from Retailer Records]
   City, State Zip
   CORRECTED
   ADDRESS
   INFORMATION
   ADDITIONAL
   CONTACT
   INFORMATION

      IF YOU HAVE QUESTIONS, CONTACT THE SETTLEMENT ADMINISTRATOR
                           AT [1-XXX-XXX-XXXX].

      PLEASE DO NOT CONTACT THE JUDGE, THE COURT, THE DEFENDANTS, OR
                DEFENDANTS’ COUNSEL REGARDING THIS NOTICE.




                            Questions? Call [telephone] toll free or visit [website]
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15596 Page 62 of
                                      113




                         EXHIBIT C
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15597 Page 63 of
                                      113
                                EXHIBIT C – PROPOSAL FINAL ORDER AND JUDGMENT


     1
     2
     3
     4
     5
     6
     7
     8
     9                    UNITED STATES DISTRICT COURT
    10                  SOUTHERN DISTRICT OF CALIFORNIA
    11 In re MORNING SONG BIRD FOOD ) Lead Case No.
    12 LITIGATION                   ) 3:12-cv-01592-JAH-AGS
                                    )
    13                              ) CLASS ACTION
                                    )
       This Document Relates To:    ) [PROPOSED] ORDER GRANTING
    14                              ) MOTION FOR FINAL APPROVAL
    15        ALL ACTIONS.          ) OF CLASS ACTION SETTLEMENT
                                    ) AND ENTERING JUDGMENT
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15598 Page 64 of
                                      113
                                EXHIBIT C – PROPOSAL FINAL ORDER AND JUDGMENT


     1         WHEREAS, the consolidated action captioned In re Morning Song Bird Food
     2 Litigation, Lead Case No. 3:12-cv-01592-JAH-AGS, and all of the actions
     3 consolidated in and related to it (the “Action”) is pending before the Court;
     4         WHEREAS, the parties to the Action have applied pursuant to Rule 23 of the
     5 Federal Rules of Civil Procedure for final approval of the proposed settlement (the
     6 “Settlement”) in accordance with the Stipulation of Class Action Settlement entered
     7 into by the Parties on December 7, 2018 (the “Agreement”), a copy of which was filed
     8 with the Court on December 7, 2018 (ECF ___), and have consented to the entry of
     9 this Final Order and Judgment;
    10         WHEREAS, pursuant to the Court’s Order of _________________, 2018 (the
    11 “Preliminary Approval Order”), this Court held a hearing on _______________, 2019
    12 (the “Fairness Hearing”), on the Agreement in the Action;
    13         WHEREAS, due notice of the Fairness Hearing was given to the Settlement
    14 Class, as defined, in accordance with the Preliminary Approval Order, and such notice
    15 was adequate and sufficient;
    16         WHEREAS, the Parties to the Action appeared at the Fairness Hearing by their
    17 respective attorneys of record and were heard in support of the Settlement of the
    18 Action and all other persons desiring to be heard who properly and timely filed and
    19 served objections and/or notices of intent to appear were given an opportunity to be
    20 heard as provided in the Notices;
    21         WHEREAS, the Court having considered the Settlement, having reviewed the
    22 Agreement, its Exhibits, and other submissions of the parties, having considered all of
    23 the files, records, and pleadings in this Action, and being otherwise fully advised, and
    24 good cause appearing therefor:
    25         NOW, THEREFORE, IT IS HEREBY ORDERED as follows:
    26         1.    The capitalized terms used in this Order shall have the same meanings as
    27 defined in the Agreement unless otherwise specified or defined in this Order.
    28

                                                 -1-                 3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15599 Page 65 of
                                      113
                                EXHIBIT C – PROPOSAL FINAL ORDER AND JUDGMENT


     1         2.     The Court has jurisdiction over the subject matter of this Action and has
     2 determined that it has jurisdiction over all Parties to the Action as set forth in prior
     3 filings, including all Settlement Class Members who did not timely exclude
     4 themselves from the Settlement Class. The list of excluded Class Members is attached
     5 as Exhibit A.
     6         3.     For purposes of the Settlement only, the Court finally certifies the
     7 Settlement Class, which consists of all Persons who, between November 1, 2005 and
     8 May 1, 2008, purchased and have not yet received a full refund for their Morning
     9 Song Bird Food purchases. “Morning Song Bird Food” means any Scotts wild bird
    10 food product containing Storcide II, Actellic 5E, or their active ingredients,
    11 chlorpyrifos-methyl or pirimiphos-methyl, respectively, as set forth in the list of
    12 products attached as Exhibit E to the Agreement. The following entities and
    13 individuals are excluded from the Settlement Class: (a) Defendants and their
    14 immediate families, the officers, directors and affiliates of Defendants, at all relevant
    15 times, members of their immediate families and their legal representatives, heirs,
    16 successors or assigns, and any entity in which Defendants have or had a controlling
    17 interest; (b) distributors, retailers, and other resellers of Morning Song Bird Food;
    18 (c) judicial officers and their immediate family members and associated court staff
    19 assigned to this case; and (d) all those otherwise in the Settlement Class who timely
    20 and properly excluded themselves from the Settlement Class as provided in the
    21 Agreement and the Preliminary Approval Order.
    22         4.     All Persons who satisfy the Settlement Class definition above, except
    23 those Settlement Class Members who timely and validly excluded themselves from
    24 the Settlement Class, are Settlement Class Members bound by this Final Order and
    25 Judgment.
    26         5.     The Court concludes that the requirements of Federal Rule of Civil
    27 Procedure 23 have been satisfied. Specifically, the Court finds that: (a) the Settlement
    28 Class is so numerous that joinder of all members is impracticable; (b) there are

                                                 -2-                  3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15600 Page 66 of
                                      113
                                EXHIBIT C – PROPOSAL FINAL ORDER AND JUDGMENT


     1 questions of law and fact common to the Settlement Class, and such questions
     2 predominate over any questions affecting only individual members; (c) the claims of
     3 Plaintiffs as representative plaintiffs are typical of the claims of the Settlement Class;
     4 (d) Plaintiffs and Class Counsel have fairly and adequately protected and represented
     5 the interests of the Settlement Class; and (e) a settlement class is superior to other
     6 available methods for fairly and efficiently adjudicating the claims and disputes at
     7 issue in this Action.
     8         6.     The Court finally appoints Plaintiffs Laura Cyphert, Milt Cyphert, Ellen
     9 Larson, and David Kirby as the Settlement Class representatives and Robbins Geller
    10 Rudman & Dowd LLP, Dowd & Dowd P.C., and The Driscoll Firm, P.C. as Class
    11 Counsel.
    12         7.     The Parties complied in all material respects with the Notice Plan set
    13 forth in the Agreement. The Court finds and determines that dissemination and
    14 publication of the Notices as set forth in the Notice Plan in the Agreement constituted
    15 the best notice practicable under the circumstances, constituted due and sufficient
    16 notice of the Settlement and the matters set forth in the Notices to all persons entitled
    17 to receive notice, and fully satisfied the requirements of due process and of Federal
    18 Rule of Civil Procedure 23. Defendants further caused to be served on the United
    19 States Attorney General and all State Attorneys General notice pursuant to the Class
    20 Action Fairness Act of 2005, 28 U.S.C. § 1715 et seq. (“CAFA”), and the form and
    21 manner of that notice is hereby determined to be in full compliance with CAFA.
    22         8.     The Court has determined that full opportunity has been given to
    23 Settlement Class Members to opt out of the Settlement, to object to the terms of the
    24 Settlement, any award of Attorneys’ Fees and Expenses to Class Counsel, or any
    25 Service Award to Plaintiffs, or otherwise to be heard at the Fairness Hearing.
    26         9.     The Court has considered all submissions and arguments made at the
    27 Fairness Hearing and finds that the Settlement is fair, reasonable, adequate, and in the
    28

                                                  -3-                 3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15601 Page 67 of
                                      113
                                EXHIBIT C – PROPOSAL FINAL ORDER AND JUDGMENT


     1 best interests of the Settlement Class. The Court therefore finally approves the
     2 Settlement for all the reasons set forth in the Motion for Final Approval.
     3        10.    The Action, the claims asserted in the Action, and Plaintiffs’ Released
     4 Claims (as defined below) are hereby dismissed with prejudice as to all Released
     5 Defendants.
     6        11.    As of the Effective Date, any and all claims of every nature and
     7 description whatsoever, whether direct, derivative or brought in any other capacity,
     8 whether class or individual, ascertained or unascertained, suspected or unsuspected,
     9 asserted or unasserted, accrued or unaccrued, existing or claimed to exist, known and
    10 unknown, foreseen or unforeseen, fixed or contingent, liquidated or not liquidated, in
    11 law or equity that have been or could have been asserted against any of the Released
    12 Defendants (as defined below), in any court, tribunal, or proceeding (including, but
    13 not limited to, any claims arising under federal, state, or common law and any
    14 statutory claims), by or on behalf of Releasing Plaintiffs and Settlement Class
    15 Members (as defined below), related to, arising from, or based upon, in whole or in
    16 part, the manufacture, sale, marketing, business operations, communications,
    17 transactions, or any other activity relating to Morning Song Bird Food or the
    18 manufacture or sale of wild bird food by any Scotts affiliate or the litigation or
    19 defense of this Action (“Plaintiffs’ Released Claims”) shall be released, fully
    20 discharged, waived, and finally terminated. This release shall include the release of
    21 Unknown Claims (as defined below). For avoidance of doubt, Plaintiffs’ Released
    22 Claims shall not include the right to enforce the terms of the Settlement or the
    23 Agreement, Preliminary Approval Order, Final Order and Judgment, and other orders
    24 or judgments issued by the Court relating to Notice or the Settlement.
    25        12.    “Released Defendants” means each and all of the Defendants and
    26 Defendants’ Counsel and, to the fullest extent permissible under law, each of their
    27 respective current and former employees, fiduciaries, control persons, general or
    28 limited partners or partnerships, joint ventures, member firms, limited liability

                                                -4-                 3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15602 Page 68 of
                                      113
                                EXHIBIT C – PROPOSAL FINAL ORDER AND JUDGMENT


     1 companies, parents, subsidiaries, divisions, affiliates, associated entities, stockholders,
     2 principals, officers, managers, directors, managing directors, members, managing
     3 members, managing agents, predecessors, predecessors-in-interest, successors,
     4 successors-in-interest, assigns, advisors, consultants, attorneys, personal or legal
     5 representatives, accountants, insurers (and anyone whom any of them may have an
     6 obligation to indemnify regarding the subject matter of the Action), coinsurers,
     7 reinsurers, family members, spouses, heirs, trusts, trustees, executors, estates,
     8 administrators, beneficiaries, foundations, agents, and associates of each and all of the
     9 foregoing.
    10         13.    “Releasing Plaintiffs and Settlement Class Members” means every
    11 current and former plaintiff and each Settlement Class Member, in their individual or
    12 representative capacities, and Class Counsel, and their respective heirs, agents,
    13 attorneys, trusts, executors, estates, assigns, representatives, spouses, family members,
    14 or anyone claiming injury on their behalf.
    15         14.    “Unknown Claims” means any of Plaintiffs’ Released Claims that any
    16 Releasing Plaintiff or Settlement Class Member does not know or suspect to exist in
    17 his or her favor at the time of the release, which, if known by him or her, might have
    18 affected his or her settlement with and release of the Released Defendants, or might
    19 have affected his or her decision not to object to this Settlement or seek exclusion
    20 from this Settlement. With respect to any and all Plaintiffs’ Released Claims, the
    21 Parties stipulate and agree that, upon the Effective Date, Plaintiffs shall expressly
    22 waive and relinquish and each of the Settlement Class Members shall be deemed to
    23 have, and by operation of this Final Order and Judgment shall have, expressly waived
    24 and relinquished, to the fullest extent permitted by law, the provisions, rights, and
    25 benefits of any state, federal or foreign law or principle of common law, which may
    26 have the effect of limiting the release set forth in this Order. This includes a waiver by
    27 the Releasing Plaintiffs and Settlement Class Members of any rights pursuant to
    28 section 1542 of the California Civil Code (or any similar, comparable, or equivalent

                                                  -5-                  3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15603 Page 69 of
                                      113
                                EXHIBIT C – PROPOSAL FINAL ORDER AND JUDGMENT


     1 provision of any federal, state, or foreign law, or principle of common law), which
     2 provides:
     3         A general release does not extend to claims which the creditor does not
               know or suspect to exist in his or her favor at the time of executing the
     4         release, which if known by him or her must have materially affected
               his or her settlement with the debtor.
     5
         Releasing Plaintiffs and Settlement Class Members may hereafter discover facts in
     6
         addition to or different from those which he, she or it now knows or believes to be true
     7
         with respect to the subject matter of the Plaintiffs’ Released Claims, but Plaintiffs
     8
         shall expressly settle and release and each Settlement Class Member, upon the
     9
         Effective Date, shall be deemed to have, and by operation of this Final Order and
    10
         Judgment shall have, fully, finally, and forever settled and released any and all
    11
         Plaintiffs’ Released Claims, without regard to the subsequent discovery or existence
    12
         of such different or additional facts. Plaintiffs acknowledge, and the Settlement Class
    13
         Members shall be deemed by operation of this Final Order and Judgment to have
    14
         acknowledged, that the foregoing waiver was separately bargained for and a key
    15
         element of the Settlement of which this Release is a part.
    16
               15.    Upon the Effective Date, the Agreement shall be the sole and exclusive
    17
         remedy for any and all of Plaintiffs’ Released Claims, including Unknown Claims, by
    18
         any and all of Releasing Plaintiffs and Settlement Class Members against any and all
    19
         Released Defendants. No Released Defendant shall be subject to liability of any kind
    20
         to any Releasing Plaintiff or Settlement Class Member with respect to any of
    21
         Plaintiffs’ Released Clams. Upon the Effective Date, and subject to fulfillment of all
    22
         of the terms of the Agreement, each and every Releasing Plaintiff and Settlement
    23
         Class Member shall be permanently barred and enjoined from initiating, asserting
    24
         and/or prosecuting any of Plaintiffs’ Released Claim, including any Unknown Claim,
    25
         against the Released Defendants in any court or any forum.
    26
               16.    On the Effective Date, each of the Released Defendants shall all release,
    27
         discharge, and waive any and all claims (including Defendants’ Unknown Claims)
    28

                                                  -6-                  3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15604 Page 70 of
                                      113
                                EXHIBIT C – PROPOSAL FINAL ORDER AND JUDGMENT


     1 related to the institution, prosecution, or settlement of the Action other than to enforce
     2 the terms of the Settlement or the Agreement, Preliminary Approval Order, Final
     3 Order and Judgment, and other orders or judgments issued by the Court relating to
     4 Notice or the Settlement (“Defendants’ Released Claims”), against every current and
     5 former plaintiff, each Settlement Class Member, and Class Counsel (“Released
     6 Plaintiffs and Settlement Class Members”). “Defendants’ Unknown Claims” means
     7 any of Defendants’ Released Claims that Released Defendants do not know or suspect
     8 to exist in their favor at the time of the release, which, if known by them, might have
     9 affected their decision to settle with and release the Defendants’ Released Claims
    10 against the Released Plaintiffs and Settlement Class Members. Released Defendants
    11 acknowledge that they have been informed by Defendants’ Counsel of section 1542 of
    12 the California Civil Code and expressly waive and relinquish any rights or benefits
    13 available to them under it and any similar state statute.
    14         17.    Plaintiffs and all Settlement Class Members, and any of them, are barred
    15 and enjoined from initiating, asserting and/or prosecuting, in any capacity, any of
    16 Plaintiffs’ Released Claims, including any Unknown Claim, against any Released
    17 Defendant in any court or any forum.
    18         18.    The effectiveness of this Final Order and Judgment and the obligations of
    19 Plaintiffs, Class Counsel, the Settlement Class, and Defendants under the Settlement
    20 shall not be conditioned upon or subject to the resolution of any appeal that concerns
    21 only the award of Attorneys’ Fees and Expenses or any Service Award (at all or in any
    22 particular amount) or the procedures for determining Settlement Class Members’
    23 claims in a manner that does not otherwise impact the validity or finality of the
    24 Settlement.
    25         19.    The Court further orders, adjudges, and decrees that all other relief be,
    26 and is hereby, denied, and that this Final Order and Judgment disposes of all the
    27 claims that were or could have been brought as to all the Parties in the Action.
    28

                                                  -7-                 3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15605 Page 71 of
                                      113
                                EXHIBIT C – PROPOSAL FINAL ORDER AND JUDGMENT


     1         20.   Without affecting the finality of this Final Order and Judgment, the Court
     2 hereby retains and reserves jurisdiction to resolve any dispute that may arise regarding
     3 the Agreement, the Settlement, or in relation to the Action, including any dispute
     4 regarding validity, performance, interpretation, administration, enforcement,
     5 enforceability, or termination of the Agreement and the Settlement.
     6         21.   Neither the Agreement, nor any act performed or document executed
     7 pursuant to or in furtherance of the Agreement is or may be deemed to be or may be
     8 used as an admission of, or evidence of, the validity of any of the Released Claims, or
     9 of any wrongdoing or liability of any Released Defendant or Released Plaintiff or
    10 Settlement Class Member or is or may be deemed to be or may be used as an
    11 admission of, or evidence of, any fault or omission of any Released Defendant or
    12 Released Plaintiff or Settlement Class Member in any civil, criminal, regulatory, or
    13 administrative proceeding in any court, administrative agency or other tribunal. Nor
    14 shall the Agreement be deemed an admission by any Party as to the merits of any
    15 claim or defense.
    16         22.   In the event that this judgment does not become “effective” or “final” as
    17 defined in the Agreement, then the judgment shall be rendered null and void to the
    18 extent provided by and in accordance with the Settlement, and this Final Order and
    19 Judgment shall be vacated. In such event, all orders entered in connection with the
    20 Settlement shall be null and void, and the Settlement Class shall be decertified. In
    21 such event, the Action shall return to its status prior to execution of the term sheet.
    22         23.   All Parties and their respective counsel in the Action complied with the
    23 provisions of Federal Rule of Civil Procedure 11 in prosecuting or defending the
    24 Action.
    25         24.   The Parties to the Agreement are hereby authorized and directed to
    26 comply with and to consummate the Settlement in accordance with its terms. Without
    27 further order of the Court, the Parties may agree to modification of the Agreement,
    28 including, without limitation, extensions of time and other terms relating to the

                                                 -8-                 3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15606 Page 72 of
                                      113
                                EXHIBIT C – PROPOSAL FINAL ORDER AND JUDGMENT


     1 processing of Claim Forms and issuance of Refunds, if such changes are consistent
     2 with this Final Order and Judgment and do not materially limit the rights of Settlement
     3 Class Members.
     4        There is no just reason for delay in the entry of this Final Order and Judgment,
     5 and the Clerk is directed to enter and docket this Final Order and Judgment in the
     6 Action.
     7        IT IS SO ORDERED.
     8
     9 Dated:
    10                                          Honorable John A. Houston
                                                United States District Court Judge
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                -9-                 3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15607 Page 73 of
                                      113




                         EXHIBIT D
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15608 Page 74 of
                                      113
                                               EXHIBIT D – LONG-FORM NOTICE

                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

          In re Morning Song Bird Food Litigation, Lead Case No. 3:12-cv-01592-JAH-AGS

                   NOTICE OF PROPOSED CLASS ACTION SETTLEMENT

        If you purchased certain Morning Song wild bird food products
      from November 2005 to May 2008, you may be entitled to payment
                    from a proposed class action settlement.
          A federal court has authorized this Notice. This is not a solicitation from a lawyer.

      There is a proposed Settlement of class action litigation that is pending in the United States
       District Court for the Southern District of California, In re Morning Song Bird Food
       Litigation, Lead Case No. 3:12-cv-01592-JAH-AGS. The proposed Settlement is with The
       Scotts Miracle-Gro Company, The Scotts Company LLC, and Scotts’ Chief Executive
       Officer (together, the “Defendants”).

      Consumers who purchased certain Morning Song Bird Food products from November 1,
       2005 through May 1, 2008 and who have not yet received a refund or other compensation for
       those purchases may receive a cash refund under the proposed Settlement (as described
       below). A list of the Morning Song Bird Food products is attached.

      If you are a Settlement Class Member, your legal rights are affected even if you do not act.
       Read this Notice carefully:

            YOUR LEGAL RIGHTS AND OPTIONS UNDER THE PROPOSED
                               SETTLEMENT
                           The only way to receive a refund if you have not been identified
  SUBMIT A                 through Retailer Records. Submit your Claim Form with either Proof
  CLAIM                    of Purchase or Claim Form Affidavit to the Settlement Administrator
                           no later than ________.
                           Get no benefits from the Settlement. If you ask to be excluded, you
                           will keep any rights to sue Defendants separately about the same
                           issues being settled now, but you will not receive any refund. Should
                           you elect to exclude yourself from the Settlement Class, you should
  ASK TO BE                understand that Defendants and the other Released Defendants will
  EXCLUDED                 have the right to assert any and all defenses they may have to any
                           claims that you may seek to assert, including, without limitation, the
                           defense that any such claims are untimely under applicable statutes
                           of limitations or statutes of repose. You must send any written
                           request to be excluded by _______.
  OBJECT TO THE            Write to the Court about your opposition to the proposed Settlement.
  PROPOSED                 If you want to object to the Settlement, you must do so in writing by


                             Questions? Call [telephone] toll free or visit [website]
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15609 Page 75 of
                                      113


  SETTLEMENT               _____.
  GO TO THE                Ask to speak to the Court about the proposed Settlement at the Fairness
  FAIRNESS                 Hearing, scheduled for ______.
  HEARING
                           By doing nothing, you give up any rights to sue Defendants
                           separately about the same issues being settled now, and unless you
  DO NOTHING
                           have been identified through Retailer Records as a Settlement Class
                           Member, you will not receive any refund.

       Your rights and options—and the deadlines to exercise them—are explained in this Notice.

                                       What This Notice Contains

                                                 [insert TOC]


                                             Basic Information

  1.        Why Did I Get This Notice?

         You received this Notice because you may have been identified as a potential Settlement
  Class Member, you are viewing this notice at the Settlement website, or requested to receive a
  copy of this Notice.

  2.        What Is This Lawsuit About?

          Plaintiffs allege in the lawsuits that the application of certain pesticides, Storcide II and
  Actellic 5E, to the Morning Song Bird Food products and the sale of those products violated
  certain federal or state laws. Plaintiffs sought refunds for their purchases, among other things.

          Defendants deny all wrongdoing alleged in the litigation and deny that Plaintiffs have
  suffered any damages or that they are entitled to full refunds. However, taking into account the
  costs, burden, and uncertainty inherent in any litigation, Defendants have concluded that it is
  desirable and beneficial that the Action be fully and finally settled. By agreeing to the proposed
  Settlement described in this Notice, Defendants make no admission as to the truth of these
  allegations.

         The Court has preliminarily approved this proposed Settlement and will hold a Fairness
  Hearing to decide whether to finally approve the proposed Settlement.

  3.        What Is A Class Action?

          In a class action, one or more persons called “class representatives” (in this case Laura
  Cyphert, Milt Cyphert, Ellen Larson, and David Kirby) sue on behalf of other people who have
  similar claims. Together, the people are called a “class” or “class members.” The individuals
  who sued are called the “plaintiffs.” The companies or individuals they sued are called the
  “defendants.” One court resolves the issues for the entire class, except for those people who
  choose to exclude themselves from the class.
                                                       -2-
                             Questions? Call [telephone] toll free or visit [website]
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15610 Page 76 of
                                      113


  4.     How Do I Know If I Am A Part Of The Settlement Class?

         You are a member of the Settlement Class if, between November 1, 2005 and May 1,
  2008, you purchased and have not yet received a full refund for your Morning Song Bird Food
  purchases. A list of the Morning Song Bird Food products is attached.

          Unless you have separately received a document entitled “Retailer-Identified Refund
  Notice,” you must complete and timely submit the Claim Form and the required accompanying
  documentation (as described below) to be eligible to receive any payments from the Settlement.
  If you have received a Retailer-Identified Refund Notice, please see that document for additional
  information.

         As a Settlement Class Member, you will be bound by all proceedings, orders, and
  judgments entered in connection with the Settlement, including the release, covenant not to sue,
  and dismissal with prejudice described below.

                   Benefits Of The Proposed Settlement – What You May Get

  5.     What Does The Proposed Settlement Provide?

          The proposed Settlement provides for the payment of a Settlement Amount of up to
  $85,000,000 (“Settlement Amount”). The Settlement Amount, together with interest,
  (“Settlement Fund”) will be used to pay notice and administration costs, Court-approved
  attorneys’ fees and expenses, Court-approved service awards for class representatives, and
  certain Settlement Fund taxes and tax expenses (the “Net Settlement Fund”). The Net Settlement
  Fund will be used to provide eligible Settlement Class Members with one or more of the refunds
  below. There is no monetary cap on Retailer-Identified Refunds or the Proof of Purchase
  Refunds. This means that if the total amount needed to pay Retailer-Identified Refunds and Proof
  of Purchase Refunds is more than the Net Settlement Fund, Scotts will deposit additional money
  into the Settlement Fund.

          Retailer-Identified Refunds: Settlement Class Members who have been identified
  through records of certain specified retailers (Tractor Supply Company, Sam’s Club, PetSmart,
  Menard, and Orscheln Farm and Home LLC) that contain certain information about purchases of
  Morning Song Bird Food between November 1, 2005 through May 1, 2008 will automatically
  receive a full refund of their purchases. These Settlement Class Members will receive a Retailer-
  Identified Refund Notice via mail or email and will be provided the opportunity to update or
  correct their name and contact information, as well as to submit a Claim Form for additional
  purchases that are not reflected in the amount of the Retailer-Identified Refund.

         Proof of Purchase Refunds: Settlement Class Members who have not been identified
  through the Retailer Records will receive a full refund of their qualifying purchases of Morning
  Song Bird Food if they timely submit a valid Claim Form with a sales receipt that shows the
  quantity of Morning Song Bird Food product purchased, retailer, dates of purchase, and amounts
  paid between November 1, 2005 through May 1, 2008.

         Claim Form Refunds: Settlement Class Members who have not been identified through
  the Retailer Records and who do not or cannot provide a sales receipt of their qualifying
  purchases of Morning Song Bird Food are eligible to receive up to $100 per Household if they
                                                     -3-
                           Questions? Call [telephone] toll free or visit [website]
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15611 Page 77 of
                                      113


  timely submit a valid Claim Form and sign the Claim Form Affidavit section. These funds will
  be distributed on a pro rata basis, meaning the total amount remaining in the Net Settlement
  Fund after deducting all Retailer-Identified Refunds and Proof of Purchase Refunds will be
  distributed based on the total amount of timely and valid Claim Form Refunds.

          If, after making all the refund payments described above, any Court-approved award of
  attorneys’ fees and expenses to Class Counsel, and any Court-approved service award to the
  class representatives, and any Settlement Fund taxes and tax expenses, more than $22,500,000
  remains in the Net Settlement Fund, the following additional and automatic refunds may be
  made:

         Supplemental Claim Form Refunds: Settlement Class Members who timely submit a
  valid Claim Form and signed Claim Form Affidavit for more than $100 of qualifying purchases
  of Morning Song Bird Food may receive up to an additional $75 per Household. This refund
  amount, if applicable, will be distributed on a pro rata basis and will not exceed the total
  purchase amount claimed on the Claim Form.

         Second Supplemental Claim Form Refunds: Settlement Class Members who timely
  submit a valid Claim Form and signed Claim Form Affidavit for more than $175 of qualifying
  purchases of Morning Song Bird Food and cash their first Claim Form Refund check may
  receive an additional refund amount. This refund amount, if applicable, will be distributed on a
  pro rata basis and will not exceed the total purchase amount claimed on the Claim Form.

  6.     What Happens If Money Remains In The Net Settlement Fund?

          If the balance of the Net Settlement Fund – after payment of the Retailer-Identified
  Refunds, the Proofs of Purchase Refunds, the Claim Form Refunds, any Court-approved award
  of attorneys’ fees and expenses to Class Counsel, and any Court-approved service award to the
  class representatives, and any Settlement Fund taxes and tax expenses – is $22,500,000 or less,
  the balance will be returned to Scotts and no Supplemental Claim Form Refunds or Second
  Supplemental Claim Form Refunds will be made.

         If money remains in the Net Settlement Fund after making Supplemental Claim Form
  Refunds and Second Supplemental Claim Form Refunds, the balance will be donated to the
  National Audubon Society, a bird-related charitable organization mutually agreed upon by Class
  Counsel and Scotts’ Counsel, unless otherwise ordered by the Court.

                      How To Get A Payment - Submitting A Claim Form

  7.     How Do I Submit A Claim Form And Get A Payment?

          Unless you received a Retailer-Identified Refund Notice in the mail or by email, you
  must submit a Claim Form to receive a payment. Claim Forms are available and may be
  submitted online at [website]. Be sure to complete the Claim Form in full, include sales receipts
  or the Claim Form Affidavit, if and as applicable, and submit or mail it by Month XX, 2019.

         If you received a Retailer-Identified Refund Notice, you do not need to submit a Claim
  Form for those purchases. Please see the Retailer-Identified Refund Notice for additional
  information and instructions.
                                                      -4-
                            Questions? Call [telephone] toll free or visit [website]
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15612 Page 78 of
                                      113


  8.     I Received A Retailer-Identified Refund Notice, But It Is Missing Purchases. What
         Should I Do?

         If you believe the Retailer-Identified Refund Notice you received does not reflect all of
  your qualifying purchases of Morning Song Bird Food from November 1, 2005 and May 1,
  2008, you may submit a Claim Form for additional purchases. Claim Forms are available and
  may be submitted online at [website] by Month XX, 2019.

  9.     I Think I Am Eligible For A Proof of Purchase Refund, What Should I Do?

           If you believe you are eligible for a Proof of Purchase Refund, you must submit a Claim
  Form and include your Proof of Purchase by Month XX, 2019. Proof of Purchase is an original
  or copy of a sales receipt that shows the quantity of Morning Song Bird Food you purchased, the
  retailer your purchase was made from, the date of purchase, and the dollar amount of Morning
  Song Bird Food you purchased from November 1, 2005 to May 1, 2008.

  10.    I Think I Am Eligible For A Claim Form Refund, What Should I Do?

         If you no longer have your sales receipt but you purchased Morning Song Bird Food
  products from November 1, 2005 to May 1, 2008, you may seek a Claim Form Refund. You
  must submit a Claim Form and sign the Claim Form Affidavit section by Month XX, 2019.
  Your Claim Form must be signed in two locations and include all required information (the
  quantity of Morning Song Bird Food purchased, the likely retailer it was purchased from, the
  approximate date or dates the purchases were made, and the dollar amount of Morning Song Bird
  Food purchased). By signing your Claim Form Affidavit, you will be swearing that the
  information you submit is true and accurate. You also will be authorizing the Settlement
  Administrator to contact you for more information, if needed, to help evaluate or process your
  claim.

  11.    What If I Already Received A Refund?

         If you already received a refund for your purchases of Morning Song Bird Food from
  November 1, 2005 to May 1, 2008, that reimbursement amount will be deducted from the total
  amount that may be owed to you as part of the proposed Settlement. If that amount equals or
  exceeds the total amount you would be entitled under this Settlement you will not receive any
  Settlement refunds.

  12.    How Are Refunds Determined?

         An independent Settlement Administrator that is appointed by the Court will review all
  Claim Forms submitted to determine whether they are valid, timely, and payable. The
  Settlement Administrator, which is unrelated to any party in this lawsuit, also will calculate the
  amounts of the Retailer-Identified Refunds, using the records provided by certain retailers, as
  described above.

         The Settlement Administrator may contact Settlement Class Members for further
  information to complete or validate their Claim Forms or to notify Settlement Class Members in
  writing if their Claim Form is rejected as deficient. Settlement Class Members will have thirty
  (30) days after the Claims Deadline of Month XX, 2019, or the date of the deficiency
                                                      -5-
                            Questions? Call [telephone] toll free or visit [website]
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15613 Page 79 of
                                      113


  notification sent by the Settlement Administrator, whichever is later, to try to cure any
  deficiencies in their Claim Forms or to dispute any rejection. The Settlement Administrator will
  evaluate any additional information or documentation submitted by the Settlement Class
  Member, consult with Class Counsel and Defendants’ Counsel, and then decide whether the
  Claim Form should be accepted and/or if the payments of any Proof of Purchase Refund or
  Claim Form Refund should be adjusted. This decision will be final and binding.

  13.    When Would I Get My Payment?

         The Court will hold a hearing on Month XX, 2019, to decide whether to approve the
  Settlement. If the Court approves the Settlement, there may be appeals. It is always uncertain
  when any appeals will be resolved. This process may take more than a year. Please be patient.
  Consult the Settlement website [www.HERE] for the latest information and updates.

          If and when the Settlement is approved and becomes final, Retailer-Identified and Proof
  of Purchase Refunds will be sent within 90 days of the effective date. Refunds will then be sent
  to Settlement Class Members entitled to receive Claim Form Refunds, followed by Supplemental
  Claim Form Refunds (if any) and Second Supplemental Claim Form Refunds (if any).

  14.    Tax Consequences Of The Settlement

         Filing a Claim Form under the proposed Settlement may have tax consequences for you
  (meaning you may be required to pay taxes on your refund amount), depending upon your
  individual circumstances. You should consult your personal tax advisor regarding the tax
  consequences of the Settlement and any tax reporting obligations with respect to any Settlement
  refunds you receive.

  15.    What Am I Giving Up In Exchange For The Settlement?

           If you meet the definition of “Settlement Class Member,” you are part of the Settlement
  Class unless you ask to be excluded of the Settlement (see Question 16). As part of the
  Settlement Class, you will be bound by the Settlement and Court orders, whether or not you
  receive a refund or submit a Claim Form. When and if the Settlement is approved, the Court will
  enter a judgment that will dismiss the litigation with prejudice as to all claims against the
  Defendants. All Settlement Class Members who do not request to be excluded from the
  Settlement will be deemed to release Defendants and their current and former employees,
  affiliates, and insurers (among others, as reflected in the definition of “Released Defendants” in
  the Settlement Agreement) of any liability for any and all claims of every nature and description
  whatsoever, whether direct, derivative or brought in any other capacity, whether class or
  individual, ascertained or unascertained, suspected or unsuspected, asserted or unasserted,
  accrued or unaccrued, existing or claimed to exist, known and unknown, foreseen or unforeseen,
  fixed or contingent, liquidated or not liquidated, in law or equity that have been or could have
  been asserted against any of the Released Defendants, in any court, tribunal, or proceeding
  (including but not limited to any claims arising under federal, state, or common law and any
  statutory claims), by or on behalf of Releasing Plaintiffs and Settlement Class Members related
  to, arising from, or based upon, in whole or in part, the manufacture, sale, marketing, business
  operations, communications, transactions, or any other activity relating to Morning Song Bird
  Food or the manufacture or sale of wild bird food by any Scotts affiliate or the litigation or

                                                      -6-
                            Questions? Call [telephone] toll free or visit [website]
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15614 Page 80 of
                                      113


  defense of this Action. This means that all Settlement Class Members who have not opted out of
  the proposed Settlement will be forever barred from initiating, asserting and/or prosecuting any
  such claim against the Released Defendants in any court or any forum. In addition, Settlement
  Class Members will waive any rights under California Civil Code section 1542 (and similar state
  laws), which provides:

         A general release does not extend to claims which the creditor does not know or
         suspect to exist in his or her favor at the time of executing the release, which if known
         by him or her must have materially affected his or her settlement with the debtor.

          Settlement Class Members and the parties may still seek the assistance of the Court to
  enforce the Settlement Agreement, and the Court will continue to oversee the lawsuit in order to
  interpret and enforce the Settlement Agreement.

          More detail about the claims you will be releasing are described in Section XIII of the
  Settlement Agreement, which is available at [website], or in the public court records on file in
  this lawsuit. You can also talk to the lawyers listed in Question 21 below for free or you can, of
  course, talk to your own lawyer at your own expense if you have questions about the released
  claims or what they mean.

                             Excluding Yourself From The Settlement

  16.    What If I Do Not Want To Be Part Of The Settlement?

         To exclude yourself or “opt out” from the Settlement, you must personally sign and
  submit a written request to opt out stating “I wish to exclude myself from the Settlement Class in
  In re Morning Song Bird Food Litigation” to the Settlement Administrator on or before Month
  XX, 2019. Your exclusion request must also include: (1) your printed name, address, and
  telephone number; (2) a statement that you are a Settlement Class Member; and (3) the Morning
  Song Bird Food you purchased, together with approximate dates, retailers, product type, and
  purchase price.

  17.    If I Exclude Myself, Can I Still Get A Refund From The Proposed Settlement?

          No. If you exclude yourself, you are telling the Court that you do not want to be part of
  the Settlement Class in this proposed Settlement. You can get a refund only if you stay in the
  Settlement Class and either received a Retailer-Identified Refund Notice or timely submit a valid
  Claim Form, as described above.

  18.    If I Do Not Exclude Myself, Can I Sue The Released Defendants For The Claims
         Released by This Settlement?

          No. Unless you exclude yourself from the proposed Settlement, you are giving up the
  right to sue the Released Defendants for the claims that this Settlement resolves. You must
  exclude yourself from the Settlement Class to start your own lawsuit or be part of any other
  lawsuit against any of the Released Defendants for the claims this Settlement resolves.

         Should you elect to exclude yourself from the Settlement Class, you should
  understand that Defendants and the other Released Defendants will have the right to assert
                                                      -7-
                            Questions? Call [telephone] toll free or visit [website]
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15615 Page 81 of
                                      113


  any and all defenses they may have to any claims that you may seek to assert, including,
  without limitation, the defense that any such claims are untimely under applicable statutes of
  limitations or statutes of repose.

                              Objecting To The Proposed Settlement

  19.    How Do I Tell The Court I Do Not Like The Proposed Settlement?

         If you are a Settlement Class Member and have not submitted a request to exclude
  yourself from the Settlement Class, you can object to the proposed Settlement if you do not like
  any part of it. The Court will consider your views.

          To object, you must file with the Court a written statement explaining why you believe
  the Settlement should not be approved by the Court as fair, reasonable, and adequate. Your
  written statement must also include: (1) your printed name, address, and telephone number;
  (2) the case name; (3) the Morning Song Bird Food product purchases that qualify you as a
  Settlement Class Member; (4) a detailed explanation of your objection, as well as the specific
  reasons for each objection; (5) any supporting materials you wish the Court to consider when
  reviewing your objection; and (6) a statement whether your objection applies only to yourself, a
  subset of the Settlement Class, or to the entire Settlement Class. Your objection must be mailed
  to the Clerk of the Court at 333 West Broadway, San Diego, CA 92101, such that it is received
  by Month XX, 2019, and served on the following counsel on or before that same date: Rachel L.
  Jensen, Robbins Geller Rudman & Dowd LLP, 655 West Broadway, Suite 1900, San Diego, CA
  92101; Edward Patrick Swan, Jr., Jones Day, 4655 Executive Drive, Suite 1500, San Diego, CA
  92121-3134; and Mark Holscher, Kirkland & Ellis LLP, 333 South Hope Street, Los Angeles,
  CA 90071.

         You are permitted to file your objection yourself or through a lawyer hired at your own
  expense. Lawyers who file objections on behalf of Settlement Class Members must file an
  appearance with the Court by Month XX, 2019.

  20.    What Is The Difference Between Objecting To The Proposed Settlement And
         Asking To Be Excluded From It?

          Objecting is simply telling the Court that you do not like something about the Settlement.
  You can object only if you remain a Settlement Class Member (that is, do not exclude yourself).
  Excluding yourself is telling the Court that you do not want to be part of the Settlement. If you
  exclude yourself, you cannot object or receive any Refund because the Settlement no longer
  affects you.

                                   The Lawyers Representing You

  21.    Who Are The Attorneys Appointed To Represent The Settlement Class?

         The Court has approved of the following law firms to represent the Settlement Class:




                                                      -8-
                            Questions? Call [telephone] toll free or visit [website]
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15616 Page 82 of
                                      113


  Robbins Geller Rudman &               The Driscoll Firm, P.C.                  Dowd & Dowd P.C.
    Dowd LLP                            211 N. Broadway, Suite 4050              211 N. Broadway, Suite 4050
  655 West Broadway, Suite 1900         St. Louis, MO 63102                      St. Louis, MO 63102
  San Diego, CA 92101


         You do not need to hire your own lawyer because Class Counsel is working on your
  behalf. If you want your own lawyer, you will have to pay that lawyer. For example, you can
  ask him or her to appear in Court for you if you want someone other than Class Counsel to speak
  for you.

  22.    How Will The Lawyers Be Paid?

          Class Counsel will apply to the Court for an award of attorneys’ fees of up to 25% of the
  Settlement Amount and expenses in an amount not to exceed $450,000, plus interest thereon, and
  Service Awards for each of the class representatives for their time and service to the Settlement
  Class in a total amount not to exceed $10,000. Any award of attorneys’ fees and expenses and
  Service Awards must be approved by the Court. If approved, these awards will be paid from the
  Settlement Fund, and will be paid before Claim Form Refunds are distributed.

                                    The Court’s Fairness Hearing

  23.    When And Where Will The Court Decide On Whether To Grant Final Approval Of
         The Proposed Settlement?

          The Court will hold a Fairness Hearing at ______, on Month XX, 2019, before the
  Honorable John A. Houston at the U.S. District Court for the Southern District of California,
  Courtroom 13B, 333 West Broadway, San Diego, CA 92101, to decide whether to grant or deny
  final approval of the proposed Settlement.

  24.    Do I Have To Come To The Fairness Hearing?

          No. Class Counsel will answer any questions the Court may have about the proposed
  Settlement. However, you are welcome to come to the hearing at your own expense. If you
  submitted an objection, you do not have to appear in Court to talk about it. As long as you
  mailed your written objection on time, signed it, and provided all of the required information
  (see Question 19) the Court will consider it. You may also pay your own lawyer to attend, but it
  is not necessary.

  25.    May I Speak At The Fairness Hearing?

          If you wish to appear at the Fairness Hearing, you must file with the Court a written
  notice of your intent to appear at the Fairness Hearing by Month XX, 2019, that complies with
  the Court’s Preliminary Approval Order. Any Settlement Class Member who fails to comply
  with these requirements will forfeit their right to appear and be heard on his or her objection at
  the Fairness Hearing.




                                                      -9-
                            Questions? Call [telephone] toll free or visit [website]
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15617 Page 83 of
                                      113


  26.    What Happens If The Settlement Is Approved?

          When and if the Court approves the Settlement after the Fairness Hearing, it will enter a
  “Final Order and Judgment” which, among other things, will constitute a final and binding
  judgment regarding the Action and dismiss the lawsuit with prejudice, order the parties to carry
  out the terms of the Settlement, and put into effect the Releases described above.

  27.    What Happens If The Court Does Not Approve The Settlement?

          If the Court does not approve the Settlement, you will not receive any Refunds described
  in this Notice and you will not be legally affected by the Settlement, all the parties in this lawsuit
  will be back to where they were before the Settlement Agreement, and no party may use or refer
  to the Settlement Agreement to the disadvantage of the other party.

                                       Getting More Information

  28.    How Do I Get More Information?

          Contact the Settlement Administrator. Go to [website], call 1-XXX-XXX-XXXX, or
  write to [Settlement Administrator address].

    PLEASE DO NOT CONTACT THE JUDGE, THE COURT, THE DEFENDANTS, OR
   DEFENDANTS’ COUNSEL REGARDING THIS NOTICE. THEY CANNOT ANSWER
       ANY QUESTIONS OR COMMENT ON THE SETTLEMENT OR LAWSUIT.


  Dated: _____________________


                  BY ORDER OF THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA




                                                      -10-
                             Questions? Call [telephone] toll free or visit [website]
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15618 Page 84 of
                                      113




                          EXHIBIT E
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15619 Page 85 of
                                      113
                          EXHIBIT E – MORNING SONG BIRD FOOD PRODUCT LIST


                               In re Morning Song Bird Food Litigation,
                          Lead Case No. 3:12-cv-01592-JAH-AGS (S.D. Cal.)

                                Morning Song Bird Food Products

  Brand / Product Name / Size

  Academy Deer Corn 40 lb. bag

  Aco Morning Song Cracked Corn 5 lb. bag

  Aco Morning Song Black Oil Sunflower 5 lb. bag

  Aco Morning Song Black Oil Sunflower 10 lb. bag

  Aco Morning Song Striped 10 lb. bag

  Aco Morning Song Striped Sunflower 40 lb. bag

  Aco Promo Wild Bird Blend 20 lb. bag

  Anderson’s Bird Mix 20 lb. bag

  Anderson’s Bird Mix 50 lb. bag

  Blended Chips 50 lb. bag

  Century Resources Wild Bird Food Bell 16 oz.

  Deer & Turkey Mini Block

  Fine Chips 50 lb. bag

  Harris Teeter Black Oil 5 lb. bag

  Harris Teeter Black Oil 10 lb. bag

  Harris Teeter Red Bird 7 lb. bag

  Harris Teeter Wild Bird Food 5 lb. bag

  Harris Teeter Wild Bird Food 10 lb. bag

  Harris Teeter Wild Bird Food 20 lb. bag

  Meijer Black Oil Sunflower 10 lb. bag



                                                 -1-
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15620 Page 86 of
                                      113
                          EXHIBIT E – MORNING SONG BIRD FOOD PRODUCT LIST


  Meijer Black Oil Sunflower 20 lb. bag

  Meijer Natural Suet 11 oz.

  Meijer Natural Wild Bird Food 10 lb. bag

  Meijer Natural Wild Bird Food 20 lb. bag

  Meijer Natural Wild Bird Food 40 lb. bag

  Meijer Striped Sunflower 10 lb. bag

  Morning Song Apple Crisp Dough 12 count

  Morning Song Backyard Songbird 40 lb. box

  Morning Song Bell & Feeder Combo

  Morning Song Berry Punch Suet 11.75 oz.

  Morning Song Birdwatcher Bell 11 oz.

  Morning Song Birdwatcher Bar 13 oz.

  Morning Song Birdwatcher Blend 4.5 lb. bag

  Morning Song Birdwatcher Blend 7 lb. bag

  Morning Song Birdwatcher Blend 8 lb. bag

  Morning Song Birdwatcher Blend 9 lb. bag

  Morning Song Birdwatcher Blend 12 lb. bag

  Morning Song Birdwatcher Blend 18 lb. bag

  Morning Song Birdwatcher Mini-Snack 8 oz.

  Morning Song Birdwatcher Ready Feeder

  Morning Song Birdwatcher Snack 2 lb. bag

  Morning Song Birdwatcher Suet 10.75 oz.

  Morning Song Black Oil Sunflower Bell 10 oz.




                                               -2-
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15621 Page 87 of
                                      113
                          EXHIBIT E – MORNING SONG BIRD FOOD PRODUCT LIST


  Morning Song Black Oil Sunflower 2 lb. bag

  Morning Song Black Oil Sunflower 5 lb. bag

  Morning Song Black Oil Sunflower 10 lb. bag

  Morning Song Black Oil Sunflower 20 lb. bag

  Morning Song Black Oil Sunflower 25 lb. bag

  Morning Song Black Oil Sunflower 30 lb. bag

  Morning Song Black Oil Sunflower 50 lb. bag

  Morning Song Bug Fest 5 lb. bag

  Morning Song Bug Fest 9 lb. bag

  Morning Song Chickadee & Nuthatch 3 lb. bag

  Morning Song Cherry Delight 3.5 lb. bag

  Morning Song Cherry Delight 8.5 lb. bag

  Morning Song Cherry Pie Dough 12 count

  Morning Song Clean & Free 5 lb. bag

  Morning Song Clean & Free 10 lb. bag

  Morning Song Clean & Free 18 lb. bag

  Morning Song Country Pride 4 lb. bag

  Morning Song Country Pride 5 lb. bag

  Morning Song Country Pride 10 lb. bag

  Morning Song Country Pride 20 lb. bag

  Morning Song Country Pride 23 lb. bag

  Morning Song Country Pride 40 lb. bag

  Morning Song Country Pride 50 lb. bag




                                                -3-
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15622 Page 88 of
                                      113
                          EXHIBIT E – MORNING SONG BIRD FOOD PRODUCT LIST


  Morning Song Cracked Corn 4 lb. bag

  Morning Song Cracked Corn 5 lb. bag

  Morning Song Cracked Corn 25 lb. bag

  Morning Song Cracked Corn 50 lb. bag

  Morning Song Cardinal Food 3.5 lb. bag

  Morning Song Cardinal Food 5 lb. bag

  Morning Song Cardinal Food 7 lb. bag

  Morning Song Cardinal Food 20 lb. bag

  Morning Song Cardinal Food 40 lb. bag

  Morning Song Cardinal Snack 1.75 lb. bag

  Morning Song Deer Corn 40 lb. bag

  Morning Song Deluxe Wild Bird Food 10 lb. bag

  Morning Song Deluxe Wild Bird Food 20 lb. bag

  Morning Song Deluxe Wild Bird Food 40 lb. bag

  Morning Song Dough-Nut 12 count

  Morning Song Dove 7 lb. bag

  Morning Song Dove Block 4.5 lb. bag

  Morning Song Ear Corn 6.5 lb. bag

  Morning Song Fall & Winter Blend 18 lb. bag

  Morning Song Finch with Canola Seed 5 lb. bag

  Morning Song Finch & Chips 5 lb. bag

  Morning Song Finch & Chips 9 lb. bag

  Morning Song Fruit Berry & Nut 7 lb. bag




                                                -4-
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15623 Page 89 of
                                      113
                          EXHIBIT E – MORNING SONG BIRD FOOD PRODUCT LIST


  Morning Song Fruit Berry & Nut 15 lb. bag

  Morning Song Fruit Berry & Nut Bell 12 oz.

  Morning Song Fruit Berry & Nut Snack 1.75 lb. bag

  Morning Song Gourmet Wild Bird Food 10 lb. bag

  Morning Song Gourmet Wild Bird Food 20 lb. bag

  Morning Song Hearts & Chips 5.5 lb. bag

  Morning Song High-Energy Suet 24 count

  Morning Song High-Energy Suet 11 oz.

  Morning Song High-Energy Suet 22 oz.

  Morning Song Jazz Berry 4.5 lb. bag

  Morning Song Jazz Berry 9 lb. bag

  Morning Song Nutty Safari 4.25 lb. bag

  Morning Song Nutty Safari 9 lb. bag

  Morning Song Nutty Safari Jumbo Suet 24 oz.

  Morning Song Nutty Safari Suet 11 oz.

  Morning Song Orange Slice Dough 12 count

  Morning Song Peanuts 3 lb. bag

  Morning Song Pumpkin Delight 4 lb. bag

  Morning Song Pumpkin Delight 10 lb. bag

  Morning Song Pumpkin Party 4.5 lb. bag

  Morning Song Pumpkin Party 9 lb. bag

  Morning Song Premium Wild Bird Food 5 lb. bag

  Morning Song Premium Wild Bird Food 10 lb. bag




                                                -5-
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15624 Page 90 of
                                      113
                          EXHIBIT E – MORNING SONG BIRD FOOD PRODUCT LIST


  Morning Song Premium Wild Bird Food 20 lb. bag

  Morning Song Premium Wild Bird Food 40 lb. bag

  Morning Song Raisin Crunch Suet 11.75 oz.

  Morning Song Safflower 7 lb. bag

  Morning Song Safflower Snack 1.7 lb. bag

  Morning Song Songbird 7 lb. bag

  Morning Song Songbird 14 lb. bag

  Morning Song Songbird Garden 35 lb. box

  Morning Song Songbird Sock 8 oz.

  Morning Song Snack & Basket Combo

  Morning Song Snack-Mmm’s 13 oz.

  Morning Song Squirrel & Critter 5 lb. bag

  Morning Song Squirrel & Critter 10 lb. bag

  Morning Song Squirrel & Critter 20 lb. bag

  Morning Song Squirrel & Critter Snack 2.2 lb. bag

  Morning Song Striped Sunflower 5 lb. bag

  Morning Song Striped Sunflower 10 lb. bag

  Morning Song Striped Sunflower 20 lb. bag

  Morning Song Striped Sunflower 40 lb. bag

  Morning Song Sunflower Snack 1.3 lb. bag

  Morning Song Sunflower Suet 9 oz.

  Morning Song Supreme Basket 20 lb. bag

  Morning Song Supreme Finch Bar 14 oz.




                                               -6-
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15625 Page 91 of
                                      113
                          EXHIBIT E – MORNING SONG BIRD FOOD PRODUCT LIST


  Morning Song Supreme Finch Food 5 lb. bag

  Morning Song Supreme Finch Food 10 lb. bag

  Morning Song Supreme Snack 4 lb. bag

  Morning Song Trail Mix 5 lb. bag

  Morning Song Trail Mix 9 lb. bag

  Morning Song Variety Suet 15 pack with basket

  Morning Song Variety Suet 3 pack

  Morning Song White Millet 10 lb. bag

  Morning Song Wild Bird Bell 16 oz.

  Morning Song Wild Bird Bell 6 pack

  Morning Song Wild Bird Mini-Snack 9 oz.

  Morning Song Wild Bird Snack 2 lb. bag

  Morning Song Wild Finch Food 3 lb. bag

  Morning Song Wild Finch Food 8 lb. bag

  Morning Song Wild Finch Food 10 lb. bag

  Morning Song Woodpecker 4 lb. bag

  Morning Song Woodpecker Bar

  Morning Song Woodpecker Bar & Basket

  Morning Song Woodpecker Mini-Snack 7.5 oz.

  Morning Song Woodpecker Snack 2 lb. bag

  Morning Song Woodpecker Suet 24 count

  Morning Song Woodpecker Suet 3 pack

  Morning Song Woodpecker Suet 9.5 oz.




                                               -7-
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15626 Page 92 of
                                      113
                          EXHIBIT E – MORNING SONG BIRD FOOD PRODUCT LIST


  Morning Song Year Round Suet 10 pack

  Morning Song Year Round Suet 11.75 oz.

  Morning Song Year Round Wild Bird Food 10 lb. bag

  Morning Song Year Round Wild Bird Food 25 lb. bag

  Morning Song Year Round Wild Bird Food 30 lb. bag

  Morning Song Year Round Wild Bird Food 50 lb. bag

  Morning Song Year Round Wild Bird Food 55 lb. bag

  Moultrie Deer Corn 40 lb. bag

  Nutriplan Black Oil 10 lb. bag

  Nutriplan Wild Bird Food 5 lb. bag

  Nutriplan Wild Bird Food 10 lb. bag

  Nutriplan Wild Bird Food 20 lb. bag

  Peanut Pickouts 50 lb. bag

  Publix Black Oil 2 lb. bag

  Publix Black Oil 5 lb. bag

  Publix Red Bird 7 lb. bag

  Publix Wild Bird Food 5 lb. bag

  Publix Wild Bird Food 10 lb. bag

  Publix Wild Bird Food 20 lb. bag

  Purina Birdlovers Blend 25 lb. bag

  Purina Birdlovers Blend 50 lb. bag

  Purina Regional Recipe 25 lb. bag

  Purina Regional Recipe 50 lb. bag




                                            -8-
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15627 Page 93 of
                                      113
                          EXHIBIT E – MORNING SONG BIRD FOOD PRODUCT LIST


  Remington Wild Game Innovations 40 lb. bag

  Royal Wing All Season Suet 12 count

  Royal Wing Birdlovers Suet 12 count

  Royal Wing Berry Suet 12 count

  Royal Wing High-Energy Suet 12 count

  Royal Wing Peanut Suet 12 count

  Royal Wing Raisin Suet

  Royal Wing Sunflower Suet

  Royal Wing Woodpecker Suet 12 count

  Safflower 20 lb. bag

  Safflower 50 lb. bag

  Scotts Finch & Small Song Bird Sock Feeder 13 oz.

  Scotts Gourmet Finch Blend 5 lb. bag

  Scotts Multi-Bird Bell Fruit & Nut 12 oz.

  Scotts Multi-Bird Snack Fruit & Nut 1.75 lb. bag

  Scotts Multi-Bird Suet 10.75 oz.

  Scotts Multi-Bird Suet Fruit & Nut 11.75 oz.

  Scotts No-Mess Patio Blend 5.5 lb. bag

  Scotts No-Mess Patio Blend Wild Bird Food 24 lb. bag

  Scotts Seed Fruit & Berry 5 lb. bag

  Scotts Songbird Selection No-Mess Patio 5.5 lb. bag

  Scotts Songbird Selection No-Mess Patio 6.5 lb. bag

  Scotts Songbird Selection No-Mess Patio 11 lb. bag




                                                 -9-
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15628 Page 94 of
                                      113
                          EXHIBIT E – MORNING SONG BIRD FOOD PRODUCT LIST


  Scotts Songbird Selection No-Mess Patio 13 lb. bag

  Scotts Songbird Selection Finch & Small Song Bird 5 lb. bag

  Scotts Songbird Selection Finch & Small Song Bird 6 lb. bag

  Scotts Songbird Selection Finch & Small Song Bird 10 lb. bag

  Scotts Songbird Selection Finch & Small Song Bird 12 lb. bag

  Scotts Songbird Selection Multi-Bird 5 lb. bag

  Scotts Songbird Selection Multi-Bird 6 lb. bag

  Scotts Songbird Selection Multi-Bird 10 lb. bag

  Scotts Songbird Selection Multi-Bird 12 lb. bag

  Scotts Songbird Selection Multi-Bird 18 lb. bag

  Scotts Songbird Selection Multi-Bird Fruit & Nut 5 lb. bag

  Scotts Songbird Selection Multi-Bird Fruit & Nut 6 lb. bag

  Scotts Songbird Selection Multi-Bird Fruit & Nut 10 lb. bag

  Scotts Songbird Selection Multi-Bird Fruit & Nut 12 lb. bag

  Scotts Ultimate Songbird 5 lb. bag

  Scotts Ultimate Songbird 10 lb. bag

  Scotts Woodpecker Snack 2 lb. bag

  Scotts Woodpecker Suet 9.5 oz.

  Shelled Corn 25 lb. bag

  Shoppers Value Wild Bird Food 20 lb. bag

  Smith & Hawken Jazz Berry 5.5 lb. jug

  Smith & Hawken Nutty Safari 6 lb. jug

  Smith & Hawken Supreme Finch 6.5 lb. jug




                                                   -10-
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15629 Page 95 of
                                      113
                          EXHIBIT E – MORNING SONG BIRD FOOD PRODUCT LIST


  Southern Grain Deer Corn Grain 40 lb. bag

  Southern Grain Deer Corn Grain 50 lb. bag

  Squirrel Free Suet 11.75 oz.

  Squirrel Free Wild Bird Food 8 lb. bag




                                              -11-
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15630 Page 96 of
                                      113




                          EXHIBIT F
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15631 Page 97 of
                                      113
                      EXHIBIT F – PROPOSED PRELIMINARY APPROVAL ORDER

     1
     2
     3
     4
     5
     6
     7
     8
     9                     UNITED STATES DISTRICT COURT
    10                   SOUTHERN DISTRICT OF CALIFORNIA
    11 In re MORNING SONG BIRD FOOD ) Lead Case No.
    12 LITIGATION                   ) 3:12-cv-01592-JAH-AGS
                                    )
    13                              ) CLASS ACTION
       This Document Relates To:    )
    14                              ) [PROPOSED] ORDER GRANTING
              ALL ACTIONS.          ) MOTION FOR PRELIMINARILY
    15                              ) APPROVAL OF CLASS ACTION
                                      SETTLEMENT
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15632 Page 98 of
                                      113
                              EXHIBIT F – PROPOSED PRELIMINARY APPROVAL ORDER


     1         WHEREAS, the consolidated action captioned In re Morning Song Bird Food
     2 Litigation, Lead Case No. 3:12-cv-01592-JAH-AGS, and all of the actions
     3 consolidated in and related to it (the “Action”) is pending before the Court;
     4         WHEREAS, the parties to the Action have applied pursuant to Rule 23 of the
     5 Federal Rules of Civil Procedure for preliminary approval of the proposed settlement
     6 (the “Settlement”) in accordance with the Stipulation of Class Action Settlement
     7 entered into by the Parties on December 7, 2018 (the “Agreement”), a copy of which
     8 was filed with the Court on December 7, 2018, and have consented to the entry of this
     9 Preliminary Approval Order; and
    10         WHEREAS, the Court having reviewed the Agreement, its Exhibits, and other
    11 submissions of the parties, having considered all of the files, records, and pleadings in
    12 this Action, and being otherwise fully advised, and good cause appearing therefor:
    13         NOW, THEREFORE, IT IS HEREBY ORDERED as follows:
    14         1.     The capitalized terms used in this Order shall have the same meanings as
    15 defined in the Agreement unless otherwise specified or defined in this Order.
    16         2.     For purposes of the Settlement only, the Court certifies the Settlement
    17 Class, which consists of all Persons who, between November 1, 2005 and May 1,
    18 2008, purchased and have not yet received a full refund for their Morning Song Bird
    19 Food purchases. “Morning Song Bird Food” means any Scotts wild bird food product
    20 containing Storcide II, Actellic 5E, or their active ingredients, chlorpyrifos-methyl or
    21 pirimiphos-methyl, respectively, as set forth in the list of products attached as Exhibit
    22 E to the Agreement. The following entities and individuals are excluded from the
    23 Settlement Class: (a) Defendants and their immediate families, the officers, directors
    24 and affiliates of Defendants, at all relevant times, members of their immediate families
    25 and their legal representatives, heirs, successors or assigns, and any entity in which
    26 Defendants have or had a controlling interest; (b) distributors, retailers, and other
    27 resellers of Morning Song Bird Food; (c) judicial officers and their immediate family
    28 members and associated court staff assigned to this case; and (d) all those otherwise in

                                                 -1-                  3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15633 Page 99 of
                                      113
                              EXHIBIT F – PROPOSED PRELIMINARY APPROVAL ORDER


     1 the Settlement Class who timely and properly exclude themselves from the Settlement
     2 Class as provided in the Agreement and this Preliminary Approval Order.
     3          3.   The Court preliminarily concludes, based on its prior order granting
     4 certification of a litigation class and the information submitted to date, that the
     5 requirements of Federal Rule of Civil Procedure 23 have been satisfied. Specifically,
     6 the Court finds that: (a) the Settlement Class is so numerous that joinder of all
     7 members is impracticable; (b) there are questions of law and fact common to the
     8 Settlement Class, and such questions predominate over any questions affecting only
     9 individual members; (c) the claims of Plaintiffs as representative plaintiffs are typical
    10 of the claims of the Settlement Class; (d) Plaintiffs and Class Counsel have fairly and
    11 adequately protected and represented the interests of the Settlement Class; and (e) a
    12 settlement class is superior to other available methods for fairly and efficiently
    13 adjudicating the claims and disputes at issue in this Action. Defendants retain all
    14 rights to challenge whether the Action may proceed as a class action, except for
    15 settlement purposes only.
    16          4.   The Court hereby appoints Plaintiffs Laura Cyphert, Milt Cyphert, Ellen
    17 Larson, and David Kirby as the Settlement Class representatives and Robbins Geller
    18 Rudman & Dowd LLP, Dowd & Dowd P.C., and The Driscoll Firm, P.C. as Class
    19 Counsel.
    20          5.   The Court preliminarily approves the Settlement set forth in the
    21 Agreement as fair, reasonable, adequate, and in the best interests of the Settlement
    22 Class.
    23          6.   A    hearing    (the    “Fairness    Hearing”)    shall    be   held    on
    24 _____________________, 2019 [at least 100 days from the date of entry of this
    25 Preliminary Approval Order] at ______ in Courtroom 13B of the United States
    26 District Court for the Southern District of California, at the James M. Carter and
    27 Judith N. Keep United States Courthouse, 333 West Broadway, San Diego, California
    28 92101, to determine: (a) whether the Settlement Class should be finally certified;

                                                 -2-                  3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15634 Page 100 of
                                      113
                               EXHIBIT F – PROPOSED PRELIMINARY APPROVAL ORDER


      1 (b) whether the Settlement set forth in the Agreement should be finally approved as
      2 fair, reasonable, adequate, and in the best interests of the Settlement Class; (c) whether
      3 a final judgment should be entered dismissing the claims of the Plaintiffs and the
      4 Settlement Class Members with prejudice, as required by the Agreement and releasing
      5 claims as required by the Agreement; (d) whether and, if so, in what amount to award
      6 Attorneys’ Fees and Expenses to Class Counsel pursuant to the fee application to be
      7 filed as referenced in this Order (if any); (e) whether and, if so, in what amount to
      8 award Service Awards to Plaintiffs in recognition of their time and service to the
      9 Settlement Class pursuant to the application to be filed as referenced in this Order (if
    10 any); and (f) any objections to the Settlement, the application for Attorneys’ Fees and
    11 Expenses, and/or the application for Service Awards.
    12          7.     All papers in support of final approval of the Settlement shall be filed
    13 with the Court and served upon all counsel of record by ___________, 2019 [35 days
    14 before the Fairness Hearing]. Class Counsel shall file with the Court and serve upon
    15 all counsel of record any application, and all papers in support of any such application,
    16 for an award of Attorneys’ Fees and Expenses and/or for Service Awards for Plaintiffs
    17 by ___________, 2019 [35 days before the Fairness Hearing]. Any reply papers shall
    18 be filed with the Court and served upon all counsel of record by ___________, 2019
    19 [7 days before the Fairness Hearing].
    20          8.     Having reviewed the form and content of the proposed forms of the
    21 Long-Form Notice, the Publication Notice, and the Retailer-Identified Refund Notice,
    22 submitted by the Parties as Exhibits D, G, and H to the Agreement, the Court hereby
    23 approves such Notices. The Parties shall have discretion to jointly make minor non-
    24 material revisions to the Notices before emailing, mailing, and/or publishing them.
    25          9.     The Court finds and determines that dissemination and publication of the
    26 Notices as set forth in the Notice Plan in the Agreement constitutes the best notice
    27 practicable under the circumstances, constitutes due and sufficient notice of the
    28 Settlement and the matters set forth in the Notices to all persons entitled to receive

                                                   -3-                 3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15635 Page 101 of
                                      113
                               EXHIBIT F – PROPOSED PRELIMINARY APPROVAL ORDER


      1 notice, and fully satisfies the requirements of due process and of Federal Rule of Civil
      2 Procedure 23.
      3        10.    KCC LLC is hereby appointed as the Settlement Administrator, to
      4 implement and administer the Notice Plan and the Settlement, including the claims
      5 process and Refunds as described in the Agreement, subject to the oversight of the
      6 Parties and this Court.
      7        11.    The Court directs the Settlement Administrator to review the Retailer
      8 Records and information provided by Class Counsel and Defendants’ Counsel to
      9 identify recipients of the Retailer-Identified Refund Notice and the Long-Form Notice
    10 per the terms of the Parties’ Agreement. The Settlement Administrator shall keep and
    11 maintain Settlement Class Member contact information as confidential and shall use
    12 such information only for purposes of the Settlement.
    13         12.    The Court directs the Settlement Administrator to commence
    14 dissemination of the Retailer-Identified Refund Notices and Long-Form Notices, as
    15 set forth in the Agreement, within thirty (30) days after entry of this Order and to
    16 commence publication of the Publication Notice, as set forth in the Agreement, within
    17 thirty (30) days after entry of this Order or as soon as reasonably practicable
    18 thereafter. In addition, the Court directs the Settlement Administrator: (a) to establish
    19 a settlement website and post to it the Long-Form Notice and Claim Form as well as
    20 other important documents and deadlines in consultation with Class Counsel and
    21 Defendants’ Counsel; (b) to establish a post-office box for the receipt of any
    22 Settlement-related correspondence; (c) to establish a toll-free telephone number that
    23 will provide automated Settlement-related information to Settlement Class Members;
    24 (d) to respond to inquiries or requests from Settlement Class Members in consultation
    25 with Class Counsel and Defendants’ Counsel; and (e) to respond to inquiries or
    26 requests from Class Counsel, Defendants’ Counsel, and the Court. The Settlement
    27 Administrator and the Parties shall promptly send copies of any requests for
    28 exclusion, objections, and related correspondence to each other.

                                                  -4-                 3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15636 Page 102 of
                                      113
                               EXHIBIT F – PROPOSED PRELIMINARY APPROVAL ORDER


      1        13.    By ___________, 2019 [7 days before the Fairness Hearing], the
      2 Settlement Administrator shall file with the Court the details outlining the scope,
      3 method, and results of the Notice Plan.
      4        14.    Not later than ten (10) days after the filing of the Agreement with the
      5 Court, Defendants shall serve, or cause to be served, notice of the proposed Settlement
      6 upon the appropriate federal and state officials in compliance with the requirements of
      7 the Class Action Fairness Act, 28 U.S.C. § 1715 et seq. (“CAFA”). By ___________,
      8 2019 [7 days before the Fairness Hearing], Defendants’ Counsel shall serve, or cause
      9 to be served, on Class Counsel and filed with the Court proof, by affidavit or
    10 declaration, regarding compliance with CAFA § 1715(b).
    11         15.    The Court approves the Claim Form submitted by the Parties as
    12 Exhibit A to the Agreement. The Parties shall have discretion to jointly make minor
    13 non-material revisions to the Claim Form distributing it to the Settlement Class.
    14         16.    Any Settlement Class Member who wishes to request a Proof of Purchase
    15 Refund and/or a Claim Form Refund shall submit a Claim Form with all supporting
    16 documentation (including Proof of Purchase and Claim Form Affidavit, respectively)
    17 to the Settlement Administrator by regular, first-class mail or via the settlement
    18 website by __________________, 2019 [120 days after the Notice Date (which is 30
    19 days after entry of this Order)].
    20         17.    Any and all Retailer-Identified Refunds, Proof of Purchase Refunds,
    21 Claim Form Refunds, Supplemental Claim Form Refunds, and Second Supplemental
    22 Claim Form Refunds shall be issued to Settlement Class Members in accordance with
    23 the procedures set forth in the Agreement.
    24         18.    Any Settlement Class Member who intends to object to the fairness of the
    25 Settlement, Class Counsel’s request for Attorneys’ Fees and Expenses, Plaintiffs’
    26 request for Service Awards, or any other aspect of the Settlement must serve and file a
    27 written objection explaining why he or she believes the Settlement should not be
    28 approved by the Court as fair, reasonable, and adequate. The written statement of the

                                                  -5-                3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15637 Page 103 of
                                      113
                               EXHIBIT F – PROPOSED PRELIMINARY APPROVAL ORDER


      1 objection must include a detailed statement of the Settlement Class Member’s
      2 objection(s), as well as the specific reasons, if any, for each such objection, including
      3 any evidence and legal authority the Settlement Class Member wishes to bring to the
      4 Court’s attention. That written statement also must contain the Settlement Class
      5 Member’s printed name, address, telephone number, and Morning Song Bird Food
      6 product purchases forming the basis of the Settlement Class Member’s inclusion in the
      7 Settlement Class, and any other supporting papers, materials, or briefs the Settlement
      8 Class Member wishes the Court to consider when reviewing the objection. The
      9 objection must state whether it applies only to the objector, to a specific subset of the
    10 Settlement Class, or to the entire Settlement Class, and must state with specificity the
    11 grounds for the objection. A Settlement Class Member seeking to make an appearance
    12 at the Fairness Hearing must file with the Court, by ______________, 2019 [21 days
    13 before the Fairness Hearing], written notice of his or her intent to appear at the
    14 Fairness Hearing. Lawyers asserting objections on behalf of Settlement Class
    15 Members also must file a notice of appearance with the Court by ______________,
    16 2019 [21 days before the Fairness Hearing]. Any Person filing an objection shall, by
    17 doing so, submit himself or herself to the exclusive jurisdiction and venue of the
    18 Court, and shall agree to be subject to discovery by the Parties with respect to both the
    19 objection and any objections to other class action settlements lodged by the objector.
    20          19.   Any notice of intention to appear and objection must be addressed to the
    21 Clerk of Court; must refer to the action In re Morning Song Bird Food Litigation,
    22 Lead Case No. 3:12-cv-01592-JAH-AGS, and must be filed with, and received by, the
    23 Clerk of Court by _________________, 2019 [21 days before the Fairness Hearing],
    24 by hand delivery or first class mail, postage prepaid, at:
    25          Clerk of Court
                U.S. District Court for the Southern District of California
    26          James M. Carter and Judith N. Keep United States Courthouse
                333 West Broadway
    27          San Diego, California 92101
    28

                                                  -6-                  3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15638 Page 104 of
                                      113
                               EXHIBIT F – PROPOSED PRELIMINARY APPROVAL ORDER


      1 Copies of any such submission and all included materials also must be served upon
      2 the following counsel by hand delivery or first class mail, postage prepaid, on or
      3 before that same date:
      4   Rachel L. Jensen                            Edward Patrick Swan, Jr.
          ROBBINS GELLER RUDMAN                       JONES DAY
      5     & DOWD LLP                                4655 Executive Drive, Suite 1500
          655 West Broadway, Suite 1900               San Diego, CA 92121.3134
      6   San Diego, CA 92101
                                                      Counsel for Defendants
      7   Class Counsel                               The Scotts Miracle-Gro Company
                                                      and The Scotts Company LLC
      8
                                                      Mark Holscher
      9                                               KIRKLAND & ELLIS LLP
                                                      333 South Hope Street
    10                                                Los Angeles, CA 90071
    11                                                Counsel for Defendant
                                                      James Hagedorn
    12
    13         20.   No Person shall be entitled to object to the Settlement, to the final
    14 judgment to be entered in this Action, to any award of Attorneys’ Fees and Expenses
    15 to Class Counsel, or to any Service Award to Plaintiffs, or otherwise to be heard,
    16 except by serving and filing a written notice of intention to appear and written
    17 objections in the form and manner, and by the date, required by the Notice and the
    18 terms of this Order. Any Settlement Class Member who fails to object in the manner
    19 and by the date required shall be deemed to have waived and forfeited any and all
    20 rights he or she may have to object to the Settlement and/or to appear and be heard on
    21 his or her objection at the Fairness Hearing (including any right to appeal), shall be
    22 forever barred from raising such objections in this Action or any other action or
    23 proceeding, and shall be bound by all the terms of the Agreement and by all
    24 proceedings, orders and judgments, including, but not limited to, the release of the
    25 Plaintiffs’ Released Claims.
    26         21.   Any Settlement Class Member who wishes to exclude himself or herself
    27 from the Settlement must personally sign and submit a written request to opt out
    28 stating “I wish to exclude myself from the Settlement Class in In re Morning Song

                                                -7-                 3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15639 Page 105 of
                                      113
                               EXHIBIT F – PROPOSED PRELIMINARY APPROVAL ORDER


      1 Bird Food Litigation” (or substantially similar clear and unambiguous language) to
      2 the Settlement Administrator on or before ________________, 2019 [21 days before
      3 the Fairness Hearing]. The written request must also include: the Settlement Class
      4 Member’s printed name, address, and telephone number; a statement that the
      5 individual requesting exclusion is a Settlement Class Member; and the Morning Song
      6 Bird Food purchased with approximate dates, retailers, product type, and purchase.
      7        22.    No one shall be permitted to exercise any exclusion rights on behalf of
      8 any other person, whether as an agent or representative of another or otherwise, except
      9 upon proof of a legal power of attorney, conservatorship, trusteeship, or other legal
    10 authorization and no one may exclude other persons within the Settlement Class as a
    11 group, class, or in the aggregate.
    12         23.    If a Settlement Class Member timely and validly has excluded himself or
    13 herself from the Settlement Class, such Settlement Class Member shall not be legally
    14 bound by the terms of the Settlement, shall not receive any benefits of the Settlement,
    15 including any Refunds, and shall not be able to object to any aspect of the Settlement.
    16         24.    Not later than seven (7) days before the date of the Fairness Hearing, the
    17 Settlement Administrator shall file with the Court a list of those Persons who have
    18 timely and validly excluded themselves from the Settlement. The Court retains
    19 jurisdiction to resolve any disputed exclusion requests.
    20         25.    The Court may, for good cause, extend any of the deadlines set forth in
    21 this Order without further notice to the Settlement Class Members. The Court may,
    22 from time to time, reschedule or postpone the Fairness Hearing without further notice
    23 to the Settlement Class.
    24         26.    All proceedings in this Action, other than proceedings as may be
    25 necessary to carry out the terms and conditions of the Settlement, are hereby stayed
    26 and suspended until further order of the Court. From the date of entry of this Order
    27 until this Court determines whether the Final Order and Judgment should be entered,
    28 Plaintiffs and all Settlement Class Members, and any of them, are barred and enjoined

                                                 -8-                  3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15640 Page 106 of
                                      113
                               EXHIBIT F – PROPOSED PRELIMINARY APPROVAL ORDER


      1 from initiating, asserting and/or prosecuting, in any capacity, any of Plaintiffs’
      2 Released Claims, including any Unknown Claim, against any Released Defendant in
      3 any court or any forum.
      4        27.    If the Court does not approve the Settlement, or the Settlement does not
      5 become effective for any reason whatsoever: (a) the Settlement (including any
      6 modification of it made with the consent of the Parties as provided for in the
      7 Agreement), any class certification in this Order, and any actions taken or to be taken
      8 in connection therewith (including this Order and any judgment entered regarding the
      9 Settlement) shall be terminated and shall become null and void and shall have no
    10 further force and effect and no Party shall be bound thereby; (b) all of the provisions
    11 of the Agreement, and all negotiations, statements, and proceedings relating to it, shall
    12 be without prejudice to the rights of Defendants, Plaintiffs, or any Settlement Class
    13 Member, all of whom shall be restored to their respective positions existing
    14 immediately before the execution of the Agreement, except that the Parties shall
    15 cooperate in requesting a new scheduling order such that no Party’s substantive or
    16 procedural rights are prejudiced by the settlement negotiations and proceedings;
    17 (c) neither the Agreement, the fact of its having been entered into, nor the negotiations
    18 leading to it shall be offered into evidence for any purpose whatsoever; (d) Scotts shall
    19 bear all reasonable and necessary costs incurred by the Settlement Administrator in
    20 connection with the implementation of this Settlement up until its termination,
    21 including the Initial Costs Cap and any other Notice and Administration Expenses
    22 agreed to by the Parties or ordered by the Court; and (e) within five (5) business days,
    23 any funds in the Settlement Fund Account, including any interest accrued, shall be
    24 returned to Scotts, minus incurred Notice and Administration Expenses and Taxes and
    25 Tax Expenses. If a Settlement Class Member has (a) timely submitted a valid Claim
    26 Form, and (b) received any Refund or any compensation pursuant to the Agreement
    27 prior to its termination or invalidation, such a Settlement Class Member and
    28 Defendants shall be bound by the terms of their respective Releases set forth in the

                                                 -9-                  3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15641 Page 107 of
                                      113
                               EXHIBIT F – PROPOSED PRELIMINARY APPROVAL ORDER


      1 Agreement, which terms shall survive termination or invalidation of the Agreement or
      2 the Settlement.
      3        28.    Neither the Agreement, nor any act performed or document executed
      4 pursuant to or in furtherance of the Agreement is or may be deemed to be or may be
      5 used as an admission of, or evidence of, the validity of any of the Released Claims, or
      6 of any wrongdoing or liability of any Released Defendant or Released Plaintiff or
      7 Settlement Class Member; or is or may be deemed to be or may be used as an
      8 admission of, or evidence of, any fault or omission of any Released Defendant or
      9 Released Plaintiff or Settlement Class Member in any civil, criminal, regulatory, or
    10 administrative proceeding in any court, administrative agency or other tribunal. Nor
    11 shall the Agreement be deemed an admission by any Party as to the merits of any
    12 claim or defense.
    13         29.    The Court shall retain exclusive and continuing jurisdiction over all
    14 Parties, the Action, and the Agreement to resolve any dispute that may arise regarding
    15 the Agreement, the Settlement, or in relation to the Action, including any dispute
    16 regarding validity, performance, interpretation, administration, enforcement,
    17 enforceability, or termination of the Agreement and the Settlement. The Court retains
    18 ongoing and exclusive jurisdiction and independent case management authority
    19 regarding the general administration of the Settlement and the Settlement
    20 Administrator.
    21         30.    The Court may approve amendments, modification, or expansion of the
    22 terms and provisions of the Agreement as may be agreed to by the Parties in writing
    23 without further notice to the Settlement Class.
    24         IT IS SO ORDERED.
    25 Dated:
    26                                           Honorable John A. Houston
                                                 United States District Court Judge
    27
    28

                                                 - 10 -              3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15642 Page 108 of
                                      113




                          EXHIBIT G
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15643 Page 109 of
                                      113
                                              EXHIBIT G – PUBLICATION NOTICE

                                            LEGAL NOTICE

    IF YOU PURCHASED CERTAIN MORNING SONG WILD BIRD FOOD PRODUCTS
     FROM NOVEMBER 2005 TO MAY 2008, YOU MAY BE ENTITLED TO PAYMENT
               FROM A PROPOSED CLASS ACTION SETTLEMENT.

           A proposed Settlement has been reached in a class action lawsuit about certain Morning
   Song wild bird food products that were purchased between November 2005 and May 2008. The
   plaintiffs allege that the application of two pesticides, Storcide II and Actellic 5E, to certain wild
   bird food products and the sale of those products violated the law. The plaintiffs sought refunds
   for their purchases. The defendants deny any wrongdoing and deny that the plaintiffs suffered
   any damages or that they are entitled to refunds. The Court has not decided which side is right,
   but the parties have elected to settle the dispute by agreement.

           What Are The Settlement Terms? The proposed Settlement provides for the payment
   of up to $85,000,000 in cash from which eligible consumers may receive refunds for their
   qualifying purchases of Morning Song Bird Food. Retailer-Identified Refunds will be provided
   automatically to Settlement Class Members who can be identified through certain retailer
   records. Settlement Class Members who cannot be identified through those retailer records must
   submit a Claim Form for a refund. A Settlement Class Member who submits a Claim Form with
   Proof of Purchase will receive a full refund. Claim Forms submitted without proof or purchase
   may receive up to $100 per household or more, depending on the amount of the claims and the
   balance available for distribution.

           How Do I Get A Payment? Settlement Class Members who do not receive a “Retailer-
   Identified Refund Notice” by mail or email must submit a Claim Form by Month XX, 2019.
   Claim Forms may be submitted online or printed from the website and mailed to the address on
   the Claim Form. Claim Forms are also available by calling 1-XXX-XXX-XXXX.

           Your Other Options. If you do nothing, your rights will be affected but you will not
   receive a Settlement payment unless you are eligible for a Retailer-Identified Refund. If you do
   not want to be legally bound by the Settlement, you must exclude yourself by Month XX, 2019.
   Unless you exclude yourself, you will not be able to sue Scotts or any of the Released
   Defendants for any and all of the legal and factual issues that the Settlement resolves and the
   Settlement Agreement releases. If you exclude yourself, you cannot receive a Refund under the
   Settlement. If you do not exclude yourself, you may object to the Settlement and notify the
   Court that you or your lawyer intend to appear at the Court’s final approval hearing. Any
   objection to the Settlement, or the fee and expenses application, must be received, not simply
   postmarked, by each of the following no later than Month XX, 2019: Rachel L. Jensen,
   Robbins Geller Rudman & Dowd LLP, 655 West Broadway, Suite 1900, San Diego, CA 92101;
   Edward Patrick Swan, Jr., Jones Day, 4655 Executive Drive, Suite 1500, San Diego, CA 92121-
   3134; and Mark Holscher, Kirkland & Ellis LLP, 333 South Hope Street, Los Angeles, CA
   90071.

          The Court will hold a hearing in this case (In re Morning Song Bird Food Litig., No 3:12-
   cv-01592) at __:__ _.m. on _________ at the U.S. District Court for the Southern District of
   California, 333 West Broadway, San Diego, California 92101, for the purpose of determining:
   (i) whether the proposed Settlement of the claims in this litigation should be approved by the
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15644 Page 110 of
                                      113


   Court as fair, reasonable and adequate; (ii) whether a final judgment and order of dismissal with
   prejudice should be entered by the Court dismissing the litigation with prejudice; and
   (iii) whether Class Counsel’s application for the payment of attorneys’ fees and expenses and
   service awards for the four named plaintiffs should be approved. You do not need to appear at
   the hearing or hire your own attorney, although you have the right to do so at your own expense.

         This Notice is just a summary. Complete details, the Long-Form Notice, and Settlement
   Agreement are available at [website] or by calling [phone].




                                                         -9-
                               Questions? Call [telephone] toll free or visit [website]
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15645 Page 111 of
                                      113




                          EXHIBIT H
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15646 Page 112 of
                                      113
                             EXHIBIT H – RETAILER-IDENTIFIED REFUND NOTICE

                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA

            In re Morning Song Bird Food Litigation, Lead Case No. 3:12-cv-01592-JAH-AGS

               INFORMATION REGARDING RETAILER-IDENTIFIED REFUNDS

       You will receive a full refund for your purchases of certain Morning Song wild bird food
                         products as part of a proposed class action settlement.

           A federal court has authorized this Notice. This is not a solicitation from a lawyer.

        You should read this Notice in connection with the accompanying Long-Form Notice,
         which provides additional information about the proposed Settlement. This Notice
         provides information about only the Retailer-Identified Refunds.

        You have been identified through certain records from Tractor Supply Company, Sam’s
         Club, PetSmart, Menard’s, or Orscheln Farm and Home as having purchased Morning Song
         Bird Food products from November 1, 2005 through May 1, 2008. No action is required
         unless your name or contact information, listed below, is incorrect.

        Those records were reviewed by an independent, Court-appointed Settlement Administrator
         to determine, among other things, the quantity of Morning Song Bird Food you purchased
         and the total amount you paid for those purchase(s). That information is detailed below.

        If your name and contact information is correct, you do not need to do anything. If the
         Settlement is approved, you will receive a Retailer-Identified Refund in the amount shown
         below. The check will be made payable to the name listed below and will be sent to the
         address listed below.

        If your name or contact information is incorrect or if you are not the correct recipient of the
         Retailer-Identified Refund, return the enclosed Correction Form. Modify any incorrect
         name or contact information and identify the correct recipient and his or her address for the
         Retailer-Identified Refund. Return the Correction Form by mail or online [website] by
         _____________. Do not submit a Correction Form to modify the quantity of Morning Song
         Bird Food products purchased or the amount of those purchases detailed below.

        If you believe you are entitled to refunds of purchases in addition to those shown below,
         submit a Claim Form for a Proof of Purchase Refund or a Claim Form Refund by
         _____________. The enclosed Long-Form Notice provides information about submitting a
         Claim Form for a Proof of Purchase Refund or a Claim Form Refund, as well as additional
         information about the proposed Settlement.




                               Questions? Call [telephone] toll free or visit [website]
Case 3:12-cv-01592-JAH-AGS Document 510-2 Filed 12/07/18 PageID.15647 Page 113 of
                                      113


                        YOUR RETAILER-IDENTIFIED REFUND
    Name                [Information to be populated from Retailer Records]
    Address             [Information to be populated from Retailer Records]
    City, State Zip
    Refund Amount       [Information to be populated from Retailer Records. Also include
    and Transaction     transaction details (quantity of bird food purchased, retailer, dates
    Information         of purchase, amounts paid)]


     IF YOU HAVE QUESTIONS, CONTACT THE SETTLEMENT ADMINISTRATOR
                          AT [1-XXX-XXX-XXXX].

    PLEASE DO NOT CONTACT THE JUDGE, THE COURT, THE DEFENDANTS, OR
              DEFENDANTS’ COUNSEL REGARDING THIS NOTICE.


   Dated: _____________________


                  BY ORDER OF THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA




                                                   -2-
                         Questions? Call [telephone] toll free or visit [website]
